[Cite as State v. Sanchez-Sanchez, 2022-Ohio-4080.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                        :

                Plaintiff-Appellee,                   :
                                                            No. 110885
                v.                                    :

ELDER SANCHEZ-SANCHEZ,                                :

                Defendant-Appellant.                  :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED IN PART, VACATED IN PART
                          AND REMANDED
                RELEASED AND JOURNALIZED: November 17, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-20-648576-A


                                           Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Carl J. Mazzone, Assistant Prosecuting
                Attorney, for appellee.

                Cullen Sweeney, Cuyahoga County Public Defender, and
                Aaron T. Baker, Assistant Public Defender, for appellant.

EILEEN A. GALLAGHER, J.:

                Defendant-appellant Elder Sanchez-Sanchez (“Sanchez”) appeals his

convictions from the Cuyahoga County Court of Common Pleas. A jury found

Sanchez guilty of rape, gross sexual imposition and illegal use of a minor in nudity-
oriented material or performance. Sanchez argues that his convictions were not

supported by sufficient evidence and were against the manifest weight of the

evidence, that his trial counsel was ineffective, that the trial court was biased against

him and that the trial court erred in permitting certain testimony and issuing a jury

instruction on flight as consciousness of guilt.

             For the reasons that follow, we find that there was insufficient evidence

presented to sustain a conviction for illegal use of a minor in nudity-oriented

material and we, therefore, vacate that conviction. We affirm Sanchez’s other

convictions, although we find that the trial court erred in issuing a flight instruction.

I.    Factual and Procedural Background

             On March 10, 2020, a Cuyahoga County Grand Jury returned an

indictment charging Sanchez with rape through digital penetration (Count 1), gross

sexual imposition through “touch[ing] breasts” and “tongue kiss[ing]” (Counts 2–3)

and illegal use of a minor in nudity-oriented material or performance (Count 4). The

rape count contained a “furthermore clause” specifying that the alleged victim was

between 10 and 13 years old and Sanchez compelled her to submit by force or threat

of force. The crimes were alleged to have taken place between on or about June 1,

2019, and November 10, 2019. The charges all relate to the same minor female —

J.T. — who was 11 and 12 years old during the time covered by the indictment.

             After lengthy pretrial proceedings, a trial on the charges began on

August 10, 2021.
      A. Voir Dire

                1. The Trial Court’s Removal of Juror No. 18

             Outside of the jury panel’s presence, the lead prosecutor informed the

court that his co-counsel told him one of the prospective jurors — juror No. 18 —

“was making heavy signs and making comments to the side that would indicate she

doesn’t want to be here” each time the prosecutor asked a question or moved on to

another prospective juror. The prosecutor stated that he raised the issue because he

intended to question the prospective juror about these observations.

             The prosecutor’s co-counsel described what she witnessed as follows:

      Your Honor, I heard her yawning and saying — every time [the
      prosecutor conducting voir dire] would ask another question, she
      would say this is crazy, oh, this is crazy. The way she was saying it was
      as if she was sick of being here and sick of him questioning jurors.

            The court asked defense counsel for comment and counsel responded,

“I mean I guess we can get to her when we get to her * * *.”

             The court then told the parties the following:

      Quite frankly, in my 40 some years of practice in trial litigation, when
      we had a juror like that, what I normally had done, and what I learned
      from other judges, was we would wait until the end and we’ll excuse
      them for cause from the court, and just make her go through the whole
      day anyway and then she doesn’t get paid either. * * * I am not sending
      her home at 9:30 [a.m.] That’s like a gift.

             The prosecutor then stated that he was not asking for juror No. 18 to be

removed yet and defense counsel said, “I want to see. * * * Let’s get to the bottom of

it now rather than later.”
              The court instructed counsel to “[t]alk to her now so she’s quiet. If I

forget, you remind me, I am going to remove her for cause if she ever gets up to

there, you know what I mean, because a juror with that kind of attitude is not going

to be a juror that would participate in the deliberations in the proper open-minded

situation.”

              The court called juror No. 18 into the courtroom and the court,

prosecution and defense questioned her about the allegations.          Juror No. 18

admitted that she and a couple other prospective jurors were talking before the

lunch break about how hungry they were and about when they would be permitted

to go to lunch. Juror No. 18 denied sighing heavily, making comments and talking

with any prospective jurors about the prosecution’s voir dire questions. She testified

that whatever comments she may have made do not relate to the merits of the case;

they were just talking about food.

              The court then called juror No. 17 and juror No. 19 into the courtroom

— the prospective jurors whom juror No. 18 reported were talking about lunch.

              Juror No. 17 similarly denied that there was heavy sighing or

comments along the lines of “this is crazy” and “come on” in response to voir dire

questioning. Juror No. 17 recalled “some people prior to lunch getting hungry

because the time had ran over.” Juror No. 17 did not recall any comments or

gestures about anything going on with the voir dire itself, and she did not recall if

she made an audible sigh. She reported that she had no feelings about sitting

through the voir dire process and had no reservations about sitting on a jury.
              Juror No. 19 also testified that she did not recall any prospective juror

making audible noises or comments regarding the voir dire.

             The parties’ use of peremptory challenges brought juror No. 18 into

the prospective petit jury.1 The state asked her how she felt when she heard the

charges read, and she testified that she was excited to be there and “to know that I

have a chance to come into court and present myself on a case.”

              After the parties’ inquiry of juror No. 18 was complete, the court called

counsel up to a side bar, noted that the parties were out of peremptory challenges

and asked what the parties wanted to do with juror No. 18. The state asked that she

be removed for cause, stating as follows:

      I feel that her tenor and demeanor are stark contrast to what they are
      now. She feels almost over eager to serve on the jury. I believe it’s
      making up for what she heard from us this morning. I have no reason
      to disbelieve what [my co-counsel] disclosed to me during the course of
      my voir dire the other day. At this time I don’t know that she’s an
      appropriate juror for this case.

             Defense counsel objected to removing the prospective juror for cause,

arguing that juror No. 18 reported no bias for or against any party and that she did

not make any disqualifying comments during voir dire. Counsel noted that the

jurors they questioned had been consistent with each other and denied hearing

anything; what little they reported saying “didn’t involve much.” Counsel also did

not agree that juror No. 18 seemed overly eager and he argued that, even if she was,

that would not be a basis for removing her for cause.


      1 Juror No. 18 was renumbered as juror No. 10 when she was brought into the
prospective petit jury. For consistency, we continue to refer to her as juror No. 18.
              The court stated that it did not find juror No. 18 credible when

answering questions earlier in the day about the allegations of making audible sighs

and, further, was bothered “that she said she was excited by hearing the indictment.”

Defense counsel stated that he understood juror No. 18 to mean that she was excited

to be a part of the process itself, not that she was excited by the nature of the

allegations. The prosecutor stated that he believed juror No. 18 was not being honest

“from the start.”

              The court noted the defense’s objection and removed juror No. 18 for

cause, reasoning:

      Well, I’ll say that the reason I announced that I would remove her for
      cause this morning is because I found her to be totally lacking
      credibility to those questions that were asked of her this morning. I
      think I have to stand by my ruling. * * * I did announce it to both of
      you. * * * I even considered maybe not even calling her up except I
      chose to call her up solely to not embarrass her in front of the rest of
      the jurors because we had not done that with anyone else. That’s the
      sole reason I let her take the seat.

                2. Defense Counsel’s Discussion of Sanchez’s Immigration
                   Status

              Defense counsel, while questioning the venire, engaged in the

following line of questioning:

      [DEFENSE COUNSEL]: [I]llegal immigration has been a hot topic for
      the last few years. I think the judge touched on it. Would you agree?

      JUROR NO. 14: Yes.

      [DEFENSE COUNSEL]: You will hear rhetoric basically saying that all
      illegal immigrants are rapists, drug dealers or murderers?

      JUROR NO. 14: Yes.
      [DEFENSE COUNSEL]: You have heard it?

      JUROR NO. 14: Yes.

      [DEFENSE COUNSEL]: I am not saying you would agree with it?

      JUROR NO. 14: Right.

      [DEFENSE COUNSEL]: Some people do believe that. Do you believe
      that?

      JUROR NO. 14: I do not believe that.

      [DEFENSE COUNSEL]: Does anyone hear [sic] on the panel believe
      that? You are going to hear that Elder Sanchez-Sanchez is illegally
      here. We’re not going to hide that fact. Does anyone on this panel
      believe that that will affect their ability to decide whether my client is
      guilty or not guilty?

             No prospective juror reported that Sanchez’s lack of legal immigration

status would affect their ability to decide guilt or innocence. After a peremptory

challenge brought a new prospective juror into the jury box, defense counsel asked

the new venireperson if they would hold Sanchez’s presence in the country without

legal status against him. The prospective juror answered that he would not. The

state also repeated the line of questioning with another prospective juror who came

to the jury box as a result of peremptory challenges:

      [PROSECUTOR]: You heard Mr. Rodriguez state that his client is here
      illegally, correct?

      JUROR NO. 4: Yes.

      [PROSECUTOR]: How do you feel about that?

      JUROR NO. 4: I have no animosity toward that situation.

      [PROSECUTOR]: So you won’t feel bad for him because he is not here
      legally and that the system itself, The State of Ohio is picking on him
      for that reason?
       JUROR NO. 4: I don’t think so.

              The jury was impaneled, the trial court gave preliminary instructions

and the parties’ counsel gave opening statements.

      B. The State’s Case

              The state called four witnesses in its case-in-chief at trial.

                  1. The Examination of J.T.

              J.T. testified on direct examination that she was born in 2007 and

lived in the same home for her entire life, along with her parents — “Father” and

“Mother” — and a sibling. She said that Father and Sanchez’s brother met several

years ago and became friends. On cross-examination, she admitted that Sanchez’s

brother still works for Father and they remain friends. She said she sees the brother

frequently and had even seen him on the day of her testimony at trial.

              J.T. testified that she met Sanchez and Sanchez’s daughter one day

when Mother and J.T. went to bring lunch to Father and Father’s coworkers. She

said Sanchez was working with Father at the time; Sanchez’s daughter was waiting

in a car for Sanchez to finish work. On cross-examination, J.T. admitted that

Sanchez was a single father and was living with his daughter in an apartment at the

time. She admitted that Sanchez was trying to do the best to care for his daughter

and had brought her to work because he had no one to care for her while he was

working.

              J.T. said Mother and J.T. brought Sanchez’s daughter home with

them that day, fed her and offered her clothes and a shower. She said Sanchez later
came to pick up his daughter and sometime thereafter asked if J.T.’s family could

routinely watch his daughter during the day when he went to work with Father. On

cross-examination, J.T. admitted that there were times that Sanchez’s daughter

would spend the night at her house; in fact, the daughter would spend weeks at her

house. J.T. could not remember how long Sanchez’s daughter stayed with them.

J.T. admitted that she would see Sanchez around her house; she and her parents

would talk together with Sanchez.

              J.T. testified that Sanchez gave her his cell-phone number when J.T.

asked to take his daughter to another family member’s house so that she could reach

him if needed. J.T. said that the next day was Father’s Day and Sanchez’s daughter

called him from J.T.’s phone to wish him well; she said that is how Sanchez got J.T.’s

cell-phone number.        J.T. said that, thereafter, she and Sanchez began

communicating with each other through calls and text messages. J.T. could not

remember who called whom first but said they came to speak together alone every

night over the phone. J.T. described that Sanchez would call her, ask her about her

day and tell her that she was pretty. She testified that he would ask “why I didn’t go

with him a night, and after that, I’ll keep on asking for more * * *.”

              J.T. testified that one day, weeks after Father’s Day, there came a time

when her parents left the house for some reason while Sanchez and Sanchez’s

daughter were visiting. She said she took a shower and dried off in the bathroom

while her parents were out. She described what happened next as follows:

      [PROSECUTOR]: Where did you get dressed?
[J.T.]: In the bedroom. [so in original transcript]

[PROSECUTOR]: [J.T.], what were you wearing after you got dressed
in the bathroom?

[J.T.]: I was wearing short pants and a shirt.

[PROSECUTOR]: Did you have on underwear?

[J.T.]: Yes.

[PROSECUTOR]: And were you wearing a bra at that time?

[J.T.]: Yes.

[PROSECUTOR]: And were you wearing a sports bra or a regular bra?

[J.T.]: A sports bra.

[PROSECUTOR]: So [J.T.], what happened when you came out of the
bathroom? First of all, which door did you come out of?

[J.T.]: From the hallway.

[PROSECUTOR]: What happened then?

[J.T.]: He is coming up the stairs.

[PROSECUTOR]: When you say he, do you mean Elder?

[J.T.]: Yes.

[PROSECUTOR]: Okay.

[J.T.]: He was coming up the stairs and I asked him what he was doing.
He never responds.

[PROSECUTOR]: Had Elder, as far as you know, ever been on that
floor of your house?

[J.T.]: No.

[PROSECUTOR]: Did Elder have any reason to be on the floor of that
house that you know of?

[J.T.]: No.
[PROSECUTOR]: Does the first floor of your house have a bathroom
on it?

[J.T.]: Yes.

[PROSECUTOR]: So were the guests that day using the bathroom on
the first floor?

[J.T.]: Yes.

[PROSECUTOR]: What happened when you encountered Elder?

[J.T.]: I asked him what he was doing upstairs. He didn’t answer. He
just pushed me inside the bathroom again.

[PROSECUTOR]: Now, [J.T.], when you say he pushed you, what do
you mean?

[J.T.]: He went to here and pushed me back.

[PROSECUTOR]: When you say here, just because I have to describe
what you’re gesturing, did he use one hand or 2?

[J.T.]: 2.

[PROSECUTOR]: Where on your body did he shove you, push you?

[J.T.]: On my shoulders.

[PROSECUTOR]: Now, [J.T.], did he push you backwards into the
bathroom?

[J.T.]: Yes, he pushed me back and turned me around.

***

[PROSECUTOR]: At that time, [J.T.], was your back against the wall
or was Mr. Sanchez against the wall?

[J.T.]: I was against the wall.

[PROSECUTOR]: Did he say anything to you?

[J.T.]: No.

[PROSECUTOR]: What did he do next?
[J.T.]: He took off my pants.

[PROSECUTOR]: Was he standing or did he get down to do that?

[J.T.]: He was standing.

[PROSECUTOR]: What happened next?

[J.T.]: He took off my underwear and then he took off my shirt, and I
asked him what he was doing. He just told me to shut up.

[PROSECUTOR]: He told you to shut up?

[J.T.]: Yes.

[PROSECUTOR]: What were you doing with your hands or arms at
that time?

[J.T.]: I was trying to block it myself.

[PROSECUTOR]: What did he do?

[J.T.]: He was just trying to take off my shirt the whole time, and he
was telling me I couldn’t do nothing basically.

[PROSECUTOR]:        Were you able to block * * * Mr. Sanchez from
touching you?

[J.T.]: No.

[PROSECUTOR]: What did he do?

[J.T.]: He took off my underwear and my sports bra and he started
touching me.

[PROSECUTOR]: So before he started touching you, were you naked
at that time?

[J.T.]: I didn’t have any pants on.

[PROSECUTOR]: Was your shirt still on?

[J.T.]: Yes.

[PROSECUTOR]: Did he take your shirt off?
[J.T.]: At the end, yeah.

***

[PROSECUTOR]: Now, [J.T.], before we took our break this afternoon,
you were standing against the wall in between the plant and the door
that goes to the guest bedroom, and at this time you had your pants
down. Mr. Sanchez, what was he doing with his arms at that point?

[J.T.]: He started touching my private part.

[PROSECUTOR]: When you say private part, what do you mean?

[J.T.]: My lower part.

[PROSECUTOR]: Would that be — are you familiar with the term
vagina?

[J.T.]: Yeah.

[PROSECUTOR]: Is that the part that he was touching?

[J.T.]: Yes.

[PROSECUTOR]: [J.T.], when he was touching your vagina, what part
of it was he touching?

[J.T.]: Can you repeat the question?

[PROSECUTOR]: Did he touch the outside of it?

[J.T.]: No.

[PROSECUTOR]: Where did he touch?

[J.T.]: He put his finger inside.

[PROSECUTOR]: He put his finger inside?

[J.T.]: Yes.

[PROSECUTOR]: [J.T.], is that something you wanted to happen?

[J.T.]: No.
[PROSECUTOR]: Is that something you asked to happen? Did you ask
for that?

[J.T.]: No.

[PROSECUTOR]: Did you try to say anything at that point?

[J.T.]: I have just telling him to stop, but he just kept on saying shut
up, so —

[PROSECUTOR]: Did there come a time where he removed his finger
from inside you?

[J.T.]: Yes.

[PROSECUTOR]: What did he do with his hands next?

[J.T.]: He touched my breasts.

[PROSECUTOR]: And did he touch your breasts outside of your
clothes or inside of your clothes?

[J.T.]: Inside of my clothes.

[PROSECUTOR]: Did he go underneath your shirt?

[J.T.]: Yes.

[PROSECUTOR]: Was he underneath your bra as well?

[J.T.]: Yes.

[PROSECUTOR]: Can you describe how he touched you?

[J.T.]: He like — like if you were grabbing something, like that.

***

[PROSECUTOR]: You said he grabbed it or them?

[J.T.]: Yes.

[PROSECUTOR]: What were you doing with your arms at the time he
was then grabbing your breasts?

[J.T.]: Tried to push him off.
      [PROSECUTOR]: Were you successful at pushing him off?

      [J.T.]: No.

              J.T. testified that she did not remember Sanchez trying to kiss her

during this encounter.    On cross-examination, J.T. continued describing the

encounter as follows:

      [DEFENSE COUNSEL]: He removes your pants, right?

      [J.T.]: Yes.

      [DEFENSE COUNSEL]: All the way off?

      [J.T.]: Yes.

      [DEFENSE COUNSEL]: And he inserts his finger inside of you,
      correct?

      [J.T.]: Yes.

              She said the attack ended when her phone rang and Sanchez let go of

her and left the room. She said that Sanchez told her not to say anything “and left

me a message telling me if I said something, he was going to kill my mom and dad.”

              According to J.T.’s testimony, at the time of this alleged encounter,

J.T. and Sanchez were “friends” on the social-networking site Facebook and

communicated over the application’s messaging feature, Facebook Messenger. She

said they were also communicating through text messages and over the application

WhatsApp. On cross-examination, J.T. admitted that, at school and through her

parents, she was taught about “bad and good touching.” She admitted that she knew

that what Sanchez did to her in the bathroom was wrong. She further admitted that

she nevertheless continued communicating with Sanchez for months after the
alleged assault. Defense counsel asked her, “And at that point you were no longer

scared of Elder, right?” She answered, “Yes.”

              J.T. testified that after this alleged encounter in the bathroom,

Sanchez would ask for pictures of her, “normal pictures” like selfies. She said

Sanchez would also say, through text messages, that she was pretty and “[w]hy I

can’t be his a day,” which J.T. understood to be Sanchez asking why she would not

sleep with him “[l]ike a boyfriend and girlfriend.” J.T. said she always told him no.

              J.T. testified that Sanchez at some point began asking J.T. for “naked

pictures.” She said she declined at first, but Sanchez insisted. She described that he

would ask her why she would not send them and promise that he would erase them

and “nothing will happen.” She continued as follows:

      [PROSECUTOR]: [J.T.], at any point in time, did you take any nude
      photos of yourself?

      [J.T.]: Yes.

      [PROSECUTOR]: And was this before you were 13 years old?

      [J.T.]: Yes.

      [PROSECUTOR]: Was this while you were 11?

      [J.T.]: Yes.

      [PROSECUTOR]: What about when you were 12?

      [J.T.]: At 12 it was when we first blocked him.

      ***

      [PROSECUTOR]: Going back to when you were 11, let’s take one step
      back, [J.T.] How many times did you send nude photos to Mr. Sanchez-
      Sanchez?
      [J.T.]: Like around two or three.

      [PROSECUTOR]: I know this is difficult and probably a little awkward.
      Can you describe the photos that you took of yourself?

      [J.T.]: I have — just like on my phone, I would take pictures. I don’t
      remember if I used the mirror, but I think I did.

      [PROSECUTOR]: Okay.

      [J.T.]: I just took the pictures and just sent it.

      [PROSECUTOR]: Were you wearing any clothes at all in those photos?

      [J.T.]: No.

      [PROSECUTOR]: You were completely naked?

      [J.T.]: Yes.

      [PROSECUTOR]: No underwear?

      [J.T.]: No.

      [PROSECUTOR]: No bra?

      [J.T.]: No.

      [PROSECUTOR]: No shirt?

      [J.T.]: No.

      [PROSECUTOR]: Was your face visible in those photos?

      [J.T.]: I think.

              J.T. testified that she took these photographs with her iPhone, sent

the message through an application — not regular text messages — and then deleted

the photographs and the messages after sending them from her phone. She said she

also deleted Sanchez’s messages requesting the nude photographs.
              J.T. testified that Sanchez sent her one picture of himself which she

described as a picture of his lap when he was wearing underwear.

              Mother came to learn that Sanchez was communicating with J.T. and

told J.T. to block Sanchez. On cross-examination, J.T. admitted that she was no

longer afraid of Sanchez at the time her parents confronted her about the text

messages but she did not tell them about the alleged assault in the bathroom. She

further admitted that Father confronted Sanchez about the text messages but

allowed Sanchez to continue working for him.

              J.T. initially testified that, after Mother told her to block Sanchez, J.T.

never talked to him again. But after the prosecutor admonished J.T. that “[w]e need

you to be honest,” J.T. admitted that she continued to talk with Sanchez after Mother

told her not to do so; they kept talking to each other through WhatsApp. J.T.

explained that she believed she had fallen in love with Sanchez. She said the nature

of their communications at this time was “like hi, how are you, fine, and you, like

you’re pretty today, thank you.” She admitted that she continued texting with

Sanchez, despite knowing that she would get in trouble for doing so. She said that,

on days that she did not initiate the text conversation, Sanchez would text her first.

              J.T. said that Mother and Father at some point were able to monitor

what she did with her phone and saw some of the continued messages going back

and forth between J.T. and Sanchez. She said Mother and Father confronted her

again, told her to stop and asked her why she had not stopped when they initially

told her to stop. She said they warned her that “this is going to be worse than it was.”
              J.T. said Sanchez was present during this second confrontation. J.T.

described the confrontation as follows:

      [Mother] sat us both down, and she was telling us that what we were
      doing was wrong and that that was wrong and he shouldn’t have done
      that, and then she just kept on saying that what happened to her, it was
      almost like this, but different, and he said that it was never going to
      happen again. After that, he went back to work with my dad, and I was
      upstairs.

              On cross-examination, J.T. admitted that her parents were “pretty

mad” during the second confrontation about the text messages. She said she had

not seen Sanchez in person since that confrontation until seeing him at trial.

              J.T. said she did not tell her parents during this confrontation that

Sanchez had requested, and she had sent, nude photographs of herself. She said she

also did not tell them about the attack in the bathroom. She testified that she did

not tell them because she was scared “[t]hat something bad would happen to my

parents.”

              J.T. said that Mother and Father came to figure out “what happened

with the photos,” but she does not know how they figured it out. She said her parents

told a cousin who tried to talk to J.T. about “the photos.” J.T. testified that she did

not tell the cousin about “the photos” or “anything else that was going on.” She said

that she tried to tell the cousin about the encounter in the bathroom, but her parents

walked into the room, so she stopped.
               J.T. and Sanchez continued communicating electronically after the

second confrontation. J.T. testified that she “completely fell in love with him, and I

knew that it was wrong, but I kept on doing it.”

               J.T. identified photographs of text messages she said she exchanged

with Sanchez through the WhatsApp application on October 5, 2019. She identified

a photograph of herself holding a cousin. She said that this was an example of the

kind of “non-nude photographs” that she would send Sanchez; she said that Sanchez

had not requested this photograph, she just sent it on her own. She testified that

Sanchez sent her a “winking face emoji” during the conversation. She related that

several messages had been deleted by Sanchez, and she explained that if Sanchez

deleted a message from his application, the message would also be deleted in her

application.

               She said her parents discovered the ongoing communication and

confronted J.T. a third time. J.T. told them that she was sorry and would not do it

again, but her parents told her it was “too late” because they had reported the

situation to the police. On cross-examination, J.T. admitted that Mother was “really

upset” and yelled at J.T. during this third confrontation about the ongoing

communication.

               J.T. identified several messages her mom had sent to Sanchez from

her phone, pretending to be her, including a message asking Sanchez if he was

sleeping.

               J.T. said that nothing happened with the police at that time.
              She testified that when she went back to school, she was called into an

office. She said the school employee told her that somebody had called her and told

her “what was happening;” J.T. believes that Mother had called the school. She said

during this conversation she finally disclosed the assault. She continued as follows:

      [PROSECUTOR]: Somebody had referred something to the school?

      [J.T.]: Yes.

      [PROSECUTOR]: And is that the first time you really told anybody the
      full story of what happened in the bathroom?

      [J.T.]: Yes.

      [PROSECUTOR]: After you told the school, did the police get involved?

      [J.T.]: Yes.

              On cross-examination, J.T. admitted that she told her parents about

the incident in the bathroom after she got out of school and after her parents told

her that they had gone to the police.

              J.T. said her parents met with the police first, then J.T. met with two

people and described her interactions with Sanchez. She said she told those

interviewers about “what happened.” J.T. did not recall what time of year she met

with these two people but said it was “a long time” after the encounter in the

bathroom.

              On cross-examination, J.T. admitted that she loves her parents very

much and does not like to disappoint them. She further admitted that she does not

like to be in trouble and, when she gets in trouble, she is sad. She testified that her

parents never spanked her. She admitted that her parents want to protect her. She
also testified that she recalled her parents reporting Sanchez to immigration

authorities and thought her parents wanted Sanchez to be deported.

                  2. The Examination of Mother2

                Mother testified that she met Sanchez through Sanchez’s brother and

that Sanchez came to work for Father’s tree-cutting company. She said she also met

Sanchez’s daughter, who she thought was around seven years old at the time. She

said she invited the daughter to stay at her home. She related that J.T. would take

care of Sanchez’s daughter, they played together and the daughter would sleep in

J.T.’s room. Mother did not know specifically how long the daughter slept in their

home but it was longer than a week. Mother said Sanchez would come to visit his

daughter and, when he did, he would interact with J.T. as well.

                Mother testified that she and Father held a family get-together

“around the summertime” while Sanchez’s daughter was staying with them. She

said Sanchez attended the get-together. Mother said that Sanchez and J.T. were

both in the home’s living room at some point during the get-together, but this was

not out of the ordinary because Sanchez’s daughter was also there. From her

perspective, she said, they were “just chatting.” Mother said she did not see anything

out of the ordinary that day. But she said that sometime after this get-together, her

sister-in-law called her with a concern about J.T.’s interaction with Sanchez. After

the call, Mother decided to “be more attentive of everything that was happening”




      2   Mother testified through an interpreter.
and to keep a closer eye on J.T. when Sanchez was around. She testified that she did

not remember observing any unusual behaviors from J.T., but she did note that J.T.

was on her phone more often.

              Mother testified that between one and two months after this get-

together, she and Father returned home early in the morning after dropping off a

rented machine to find Sanchez texting from his cell phone in their garage. She said

that they saw J.T. in the living room when they went inside, holding her phone in

her hands. She said she and Father found this unusual because J.T. was awake hours

earlier than she normally would be. Mother testified that by this point, “[w]e already

knew something was going on.” She said Father grabbed the phone from J.T.’s

hands and gave it to Mother. Mother said she saw a message on the phone that said,

“[I]t’s been a long time that I have seen you, I’m here at your house, make me some

coffee.” She admitted that the messages she saw were not sexual in nature.

              Mother testified that she became very angry and spoke to J.T. “very

strongly.” She said she told J.T. that if “something was going on,” J.T. should have

come to them. She said she asked J.T. what the text messages were about and J.T.

responded that Sanchez called her because he wanted some coffee and she went to

give him the coffee. Mother said she told J.T. in no uncertain terms that this type of

text messaging was not permitted. Mother said she spanked J.T. twice. Mother

testified that she does not normally spank J.T. and the punishment made J.T. very

nervous.
              Mother testified that Sanchez saw Mother and Father disciplining J.T.

from outside and came to the kitchen door. Mother said she told Sanchez “that I

was not about to allow him or anyone else to disrespect my daughter.” She said she

told him that she had gone through something hard “that marked me for the rest of

my own life and that I did not want that to happen to my daughter * * *.” Mother

said she warned Sanchez that the next time he text messaged J.T., Mother was going

to report him to the police. She testified that Sanchez asked her to forgive him and

assured her “that nothing else was going to happen * * * and that that was not going

to happen again.”

             Mother testified that Sanchez continued working for Father after this

confrontation. Mother said that Sanchez had come to their house many times

between the summer get-together, but after the confrontation in the family garage,

he had never come inside. Mother stated that after this confrontation in the garage,

the arrangement was that “[h]e kept on working, but away from my house’s reach.”

              Mother testified that the family took a road trip with Sanchez,

Sanchez’s wife and Sanchez’s two children for about a half hour to go to a river at

some point that year.

              Mother admitted that she did not notice any drastic behavioral

changes in J.T. as the summer went by although J.T. did seem more quiet. She said

that sometimes J.T. would be really upset, but she attributed this to “a teenage

thing.” Mother said she did not see anything that would indicate that there were

ongoing communications between Sanchez and J.T.
              Mother testified that sometime later, in the late summer or early fall

after J.T. started school, Mother and Father checked J.T.’s phone again. She said

they saw that Sanchez was texting J.T. as they were looking at the phone. Mother

said she was very angry and communicated with Sanchez, pretending to be J.T.

Mother testified that Sanchez was asking J.T. for something but Mother did not

know what he was requesting. She said Sanchez tried calling the phone but she did

not answer.

              Mother identified photographs she had taken of J.T.’s phone,

documenting the messages she saw and the phone call. Mother denied sending the

text message asking Sanchez whether he was sleeping. Mother said she talked to

J.T. to find out what Sanchez was asking for in the messages and she came to learn

that Sanchez was asking for money. Mother said J.T. did not report that Sanchez

had asked her for anything besides money.

              Mother said she went to immigration authorities the next day and

gave them J.T.’s cell phone and laptop. She said she saw Sanchez there. Mother

said she then went to the police department, but the police told her they could not

take a report because Mother did not have any suspicious photographs or other

physical evidence.

              Mother described a conversation in which she asked J.T. whether J.T.

had ever sent Sanchez any photographs. She said J.T. did not want to talk to Mother,

which Mother found unusual because J.T. talked to her a lot. At some point after

this conversation, J.T. did tell Mother that she had sent nude photographs to
Sanchez. Mother said she did not ask any follow-up questions of J.T. about these

photographs but did ask J.T. whether there had been any physical contact between

her and Sanchez. Mother said J.T. seemed nervous and did not answer. Mother

told J.T. that if J.T. were not open and honest, her parents were not going to be able

to help her. J.T. then “disclosed what happened to [her].”

                 Mother said she then talked to Father and J.T.’s school and J.T.

started going to therapy. Mother said she was then able to go back to the police

department and file a report, after which a detective followed up with Mother,

Father and J.T.

                   3. The Examination of Father3

                 Father said that he recently had a “bad accident” and forgets things as

a result.

                 Father testified that he owns a tree-cutting business. He said that he

knew Sanchez’s brother for “around 15 years” and came to meet and employ Sanchez

in 2019 through that brother.

                 Father testified that there was a day where he and Mother came home

from making a delivery to find Sanchez in their garage, texting. Father said that he

saw Sanchez coming out of their house and confronted him, asking him what he was

doing there. Father said he went inside and found J.T. awake in their living room,

“which had never happened before.” Father testified that he did not believe J.T. was




       3   Father testified through an interpreter.
texting that day. Father asked J.T. what she was doing and J.T. was “obviously very

nervous.” Father said that J.T. said Sanchez was “just drinking coffee.” Father at

first testified that he could not recall whether he grabbed J.T.’s phone that day. He

later confirmed that he did not take her phone that day but he said he did confront

her. Father testified that Mother was not present when this happened.

              Father could not remember what happened next, but said, “I do know

that we went through immigration to report him, but I don’t know if that happened

right around that time. I don’t really remember.”

              Father testified that there came a time where he took J.T.’s phone. He

could not remember when he took the phone, explaining that “I don’t really

remember well.” He could not say whether this happened at the beginning of the

summer, in the middle of the summer, or at the end of the summer. Nevertheless,

he testified that he looked at J.T.’s phone, gave the phone to Mother and saw text

messages between Sanchez and J.T. on the phone. Father said he “didn’t pay a lot

of attention” to the messages “because I gave the phone to my wife.” He said the

messages may not have referred to sex, “but they were not appropriate conversations

for a child.” Father could not recall what the messages said, though. Father said

that he “think[s]” he talked to J.T. after seeing these messages but was not really

sure. Father at first said he thought that J.T. told him about sending nude pictures

after this first confrontation, but later said it might have been a couple weeks later.

              Father could not recall whether Sanchez was present when they took

J.T.’s phone but said he thinks he and Mother confronted Sanchez the next day.
              Father said that he and Mother were angry and did not want Sanchez

texting their daughter; they wanted to protect her. Father said that Mother gave J.T.

“[two] spankings.” Father said they made it clear to both Sanchez and J.T. that they

did not want them communicating with each other.

              Father admitted that he continued working with Sanchez after this

confrontation for “[a] couple more days.”

              Father admitted that Sanchez accompanied Father’s family on a trip

to a river. Father could not recall if the trip was before, or after, the confrontation

about the text messages.

              Father said a long period of time, probably a couple months, passed

before he saw a second set of text messages between J.T. and Sanchez. Father said

he did not think J.T. and Sanchez had any physical contact in those two months. He

said he did not check J.T.’s phone during that time and believed that they were not

communicating with each other. Father said he did not notice any behavioral

changes in J.T. during that time.

              Father testified that he was the first person to notice that there were

more messages between J.T. and Sanchez after this two-month period. He said he

did not look at the content of the text messages and gave the phone to Mother so

that she could read the messages. He testified that Mother then pretended to be J.T.

in order to discover the topics about which Sanchez and J.T. were talking.

              Father said he does not remember seeing any reference to anything

sexual in the messages, but he said he “was very upset.” Father said he asked J.T.
about the text messages and J.T. told him the conversation was about money. Father

testified that he did not believe that explanation. Father said that he and Mother

were both angry and upset when they confronted J.T. Father said that J.T. knew

that she was not supposed to be texting Sanchez and was disobeying her parents by

doing so.

              Father testified that Sanchez had continued working for him up to this

point.

              Father said that he and Mother went to immigration authorities with

J.T.’s laptop and cell phone to report Sanchez’s contact with J.T. Father testified

that they decided to go to immigration authorities because they knew that Sanchez

“was illegally here” and would be reporting “to immigration” that day. He said they

saw Sanchez at “the immigration building.” Father said he believed that Sanchez

knew that Father was there that day to report him. Father said that he and Mother

were told that the situation “was a matter for the police.”

              Father said that Sanchez stopped working for him after they reported

Sanchez to immigration authorities.

               Father testified that the police were not able to take a report, initially.

He said the police were only able to make a report after the school social worker

made a report. Father could not remember if he spoke with the police after the social

worker made this report.

              The state asked Father questions about Sanchez leaving Cleveland and

Father testified as follows:
      [PROSECUTOR]: So once the police were able to do something about
      it later on, did you become aware that they were looking for Elder?

      [FATHER]: Yes.

      [PROSECUTOR]: Do you know if Elder was still located in Cleveland
      at the time?

      [FATHER]: He was.

      [PROSECUTOR]: Did there come a time where you learned that Elder
      was no longer in Cleveland?

      [FATHER]: Yes.

      [PROSECUTOR]: How did you find that out, and I don’t want to know
      what somebody told you. How did you find out?

      [FATHER]: I was having a conversation with a person that is a family
      member of Elder’s. This person said where Elder was now.

      [PROSECUTOR]: Did you learn where Elder was?

      [FATHER]: No.

      [PROSECUTOR]: Did you eventually learn where Elder was?

      [FATHER]: Yes.

      [PROSECUTOR]: And did you provide that information to the police?

      [FATHER]: The person who told me where he was is the one that told
      the detective where he was.

      [PROSECUTOR]: And do you know where the police found Elder?

      [FATHER]: In New York, but I wouldn’t know the address.

             On cross-examination, Father said he remembered hosting an event

in the summer of 2019 but said he could not remember if it was a birthday party,

just a family gathering or something different.   Father testified that Sanchez

attended the party with Sanchez’s daughter. Father said that he “was not really
paying attention to what may have been going on” at the party. Father testified that

he could not remember whether he saw anything out of the ordinary between

Sanchez and J.T. at that party. Father admitted that he continued to employ

Sanchez after this party.

              Father testified, on cross-examination, as follows:

      [DEFENSE COUNSEL]: You stayed in communication with Elder,
      correct?

      [FATHER]: Not all the time. Sometimes. I wanted to be aware of his
      whereabouts.

      [DEFENSE COUNSEL]: Enough for you to send a picture of your
      broken leg?

      [FATHER]: I really don’t see why I wouldn’t.

      [DEFENSE COUNSEL]: This is after these allegations have come out,
      right?

      [FATHER]: Yes, but even though I knew what had happened, I never
      really thought that he was capable of doing something like that. I
      thought of him as my friend still. I never really believed that he would
      be able to do something like that.

      [DEFENSE COUNSEL]: So on December 1st, 2019 after all these
      allegations have been brought forth, you did believe he was capable of
      doing it, correct?

      [FATHER]: I don’t know what to tell you.

               4. The Examination of Detective Richard Tusing

              Detective Richard Tusing, now a homicide detective, testified that he

has worked for the Cleveland Police Department for 28 years, first as a patrol officer

for 20 years and he then joined the Sex Crimes and Child Abuse Unit as a detective.
He said he was in that unit for seven and one-half years, during which time he

investigated the allegations against Sanchez.

              Tusing testified that on November 10, 2019, J.T.’s family reported an

alleged rape involving J.T. and Sanchez. He said he was assigned to follow up on

that report. He said he did “research background checks” on everyone who was

listed in the report and arranged to have J.T. interviewed.

              Tusing testified that Mother and Father brought J.T. to a child-

advocacy center for a forensic interview on November 19, 2019 with an interviewer

from the Cuyahoga County Division of Children and Family Services. Tusing said

he and his partner, another detective, observed the interview from another room.

              Tusing admitted on cross-examination that this interview was

recorded, and he heard J.T. tell the interviewer that Sanchez had kissed her. Tusing

admitted that Sanchez was on trial for gross sexual imposition for allegedly kissing

J.T. and he repeated that J.T. told them in her interview that Sanchez had kissed her

in the bathroom. Tusing said he does not consider it to be inconsistent that J.T.

testified at trial that Sanchez had not kissed her during the encounter in the

bathroom.

              Tusing further testified on cross-examination that J.T. told the

interviewer that the assault in the bathroom stopped when Sanchez’s daughter came

back into the house “because they had come back from the beach or somewhere”

and she was looking for J.T. or Sanchez. Tusing said he did not recall J.T. telling the

interviewer that the assault stopped when her phone rang. On redirect, Tusing
testified that, in his experience, child victims “will remember different key parts of

an incident” as time goes on.

              Tusing testified that in his years working in the sex-crimes unit, he

had the opportunity to work with sexual assault nurse examiners (“SANE nurses”).

Tusing said that the family’s report to law enforcement in this case occurred a few

months after the alleged rape. He further testified that there is no need to have a

SANE nurse examine a patient after the passage of a few months “because you’re not

going to be able to retrieve any type of evidentiary evidence after 72 to 96 hours.”

On cross-examination, Tusing admitted that the SANE nurse is specifically trained

to do a physical examination of a patient, retrieve DNA evidence if available,

photograph possible injuries and administer a “rape kit.” Tusing further admitted

that a victim — like an 11-year-old girl — could possibly experience “some tearing”

during a sexual assault. On redirect, Tusing said there is no evidentiary value in

having an alleged crime victim undergo a SANE examination two months after an

alleged offense.

              Tusing testified that he interviewed Mother at the child advocacy

center. Tusing admitted that he did not ask Mother about what she knew about the

alleged assault in the bathroom; he said he did not ask her because she did not

witness the alleged assault and was not home at the time it allegedly occurred.

              Tusing testified that he interviewed Father at the family’s home. He

said he had to interview Father at home because Father “was working a lot, and he
wasn’t able to make it in” for an interview. Tusing said that on one occasion, Father

also was bedridden with a broken leg during an interview.

              Tusing testified that he did not photograph the bathroom in J.T.’s

home because “I didn’t see that it was anything because months later of anything of

really evidentiary value of actually doing that.” On cross-examination, Tusing

admitted that detectives are generally trained to take photographs of crime scenes

when there is an opportunity to do so. He further admitted that he never went into

the bathroom, despite knowing that the bathroom was the alleged crime scene.

Tusing further admitted that he never asked for the clothes that J.T. was wearing

during the alleged assault, even though he could have asked for them and submitted

them to a laboratory. Tusing said he felt it had been too long since the assault for

any evidence to be collected from the clothing but he did admit that he never asked

the family if those clothes had been washed since the alleged assault. On redirect,

Tusing testified that the state laboratory would decline to process clothing collected

two months after an alleged assault.

              Tusing testified on cross-examination that Mother and Father had

given J.T.’s Chrome Book and cell phone to immigration authorities. Tusing said

that law enforcement attempted to forensically examine the devices. Tusing said

that law enforcement were not able to complete the examination on the Chrome

Book. He said that he did not believe any text messages or photographs were

recovered from the examination of the cell phone. On redirect, Tusing testified that

material that has been deleted by a user is not always recoverable from a cell phone.
              Tusing testified that he, or his partner, obtained search warrants for

accounts on the social-media applications Instagram and Facebook. He admitted

that he did not seek a search warrant for the application WhatsApp, despite knowing

that there were communications between J.T. and Sanchez through WhatsApp. He

admitted that he did not seek a search warrant or a subpoena for any cell-phone

records, despite knowing J.T.’s phone number and despite knowing Sanchez’s

phone numbers. He further admitted that there was a possibility that if he had done

so, he may have obtained text messages.

             Tusing testified that he came to learn through this investigation that

Sanchez was 29 years old and had been living a short drive from J.T.’s home. Tusing

could not remember the exact address, but he said he knew it was off of Storer

Avenue on the west side of Cleveland.

              Tusing testified that law enforcement obtained an arrest warrant for

Sanchez and attempted to execute the warrant in November or early December

2019. Tusing described his knowledge of the circumstances of that attempt as

follows:

      [DETECTIVE TUSING]: I informed the supervisor at what is called our
      NICE unit. They would go out and look for people with — that we issue
      arrest warrants for. I related what information I had, and they went
      out and attempted to locate him.

      ***

      [PROSECUTOR]: Based on their attempt, what did you learn?

      [DETECTIVE TUSING]: I learned that they went to Mr. Sanchez’s
      house, attempted to arrest him. They couldn’t — they could see signs
in the house that somebody was there, but they were unable to get in
[so in original transcript] to answer the door.

***

[PROSECUTOR]: Did another attempt to arrest Mr. Sanchez-Sanchez
on that warrant — was another attempt made?

[DETECTIVE TUSING]: We wound up learning that he had fled the
state.

[PROSECUTOR]: When did you learn that?

[DETECTIVE TUSING]: It was shortly after, a day, maybe 2 days. I
know it was very shortly after, within a week [of] the NICE unit going
out to his house to arrest him.

       Tusing continued testifying on cross-examination as follows:

[DEFENSE COUNSEL]: You get an arrest warrant, correct?

[DETECTIVE TUSING]: Yes.

[DEFENSE COUNSEL]: And there is an intent to go arrest [Sanchez]
at the home that you believe he lived at, correct?

[DETECTIVE TUSING]: Yes.

***

[DETECTIVE TUSING]: To the best of my knowledge, they related
information to me that they believed people were in the house, but
nobody would answer the door.

[DEFENSE COUNSEL]: You were not there, correct?

[DETECTIVE TUSING]: I was not there.

[DEFENSE COUNSEL]: You have no information, no personal
knowledge, whether [Sanchez] was at that house that night, do you?

[DETECTIVE TUSING]: I don’t believe anybody does, because nobody
answered the door.
      [DEFENSE COUNSEL]: That’s my point. We don’t know if [Sanchez]
      was there that night or not there that night, right?

      [DETECTIVE TUSING]: Correct.

                Tusing testified that Father received information in February 2020

that Sanchez had gone to New York. Tusing said Father “provided me with [a]

possible location in New York for him.” Tusing said he passed the information on

to a law-enforcement “fugitive unit” that has federal resources to locate people who

may be outside of Cuyahoga County. Tusing said that this unit, in turn, contacted

authorities in New York. Tusing testified that authorities were able to locate and

arrest Sanchez in New York state. Tusing said he thought the U.S. Marshals arrested

Sanchez, through the U.S. Marshals’ Violent Fugitive Task Force. Tusing said the

arrest had nothing to do with Sanchez’s immigration status and immigration

authorities were not involved in the arrest. Tusing admitted on cross-examination

that Sanchez had not resisted arrest in New York and, in fact, waived extradition

back to Ohio.

                As to how Father received information on Sanchez’s location,

Detective Tusing testified as follows:

      [PROSECUTOR]: Detective Tusing, did you ever inquire as to how
      [Father] obtained the information as to where Mr. Sanchez-Sanchez
      was?

      [DETECTIVE TUSING]: Yes.

      [PROSECUTOR]: How so?

      [DETECTIVE TUSING]: How did I acquire it?

      [PROSECUTOR]: Did you learn how it was acquired?
      [DETECTIVE TUSING]: Yes.

      [PROSECUTOR]: How was it acquired?

      [DETECTIVE TUSING]: [Father] had talked to people that he knew in
      New York and offered a reward for his location.

                The state rested its case after the detective’s testimony.

      C. The Motion for Acquittal and the Defense Case

               After the close of the state’s case, the state moved for a nolle prosequi

as to Count 3, which had alleged that Sanchez committed gross sexual imposition by

kissing J.T. The defense indicated that it had no objection to that motion. As a result

of the nolle prosequi, the illegal-use-of-a-minor-in-nudity-oriented-material charge

was renumbered as Count 3.

               Sanchez moved for acquittal on all the charges pursuant to Crim.R.

29. The trial court denied the motion.

               The defense did not present a case.

                The state then admitted 15 exhibits, with no objection from the

defense.

      D. Closing Arguments and Jury Instructions

               The defense objected to the court’s intent to provide a jury

instruction regarding flight. The trial court overruled the objection and instructed

the jury as follows after closing arguments and the defense’s renewed motion for

acquittal:

      Testimony has been admitted indicating that the Defendant fled the
      scene. You’re instructed that the Defendant’s flight alone does not raise
      a presumption of guilt. But it may tend to indicate the Defendant[’]s
      consciousness or awareness of guilt.

      If you find that the facts do not support that [so in original transcript]
      the Defendant[’]s flight or if you find that some other motive prompted
      the Defendant’s conduct or if you’re unable to decide what the
      Defendant[’]s motivation was, then you should not consider the
      evidence for any purpose.

      However, if you find that the facts support that the Defendant engaged
      in such conduct and if you decide that the Defendant was motivated by
      a consciousness or an awareness of guilt, you may, but are not required,
      to consider that evidence in deciding whether the Defendant is guilty of
      the crimes charged. You alone will determine what weight, if any, to
      give to the evidence.

                During the closing argument, defense counsel stated that “Elder

[Sanchez-Sanchez] came to Cleveland illegally from Honduras with his 7-year-old

daughter.” Counsel argued that Mother and Father wanted Sanchez to be deported,

which is why they reported Sanchez to immigration authorities. He argued that

“[t]hey knew he is illegally here, and we’re going to get him deported.”

               As it relates to the state’s argument that Sanchez fled to New York to

avoid arrest and prosecution, defense counsel argued that Sanchez went to New

York, not to avoid arrest for assaulting J.T., but rather, because “he is here illegally

with a 7-year-old child” and “because he was scared of immigration and eventually

getting deported.”

                Sanchez renewed his motion for acquittal after closing arguments.

The state did not object to the timing of the renewed motion. The trial court allowed

the motion and denied it, finding Sanchez’s guilt or innocence to be a question for

the jury.
      E. The Verdict

                After deliberating, the jury returned its verdict. The jury found

Sanchez guilty of rape, gross sexual imposition and illegal use of a minor in nudity-

oriented material or performance. With regard to the rape conviction, the jury

further found that Sanchez compelled J.T. to submit by the use of force or the threat

of force and that J.T. was less than 13 years old at the time of the offense. With

regard to the gross-sexual-imposition conviction, the jury further found that J.T.

was less than 13 years old at the time of the offense.

               The defense requested that the jury be polled and each juror

confirmed the verdicts.

      F. The Sentence and Appeal

               The case proceeded to sentencing on September 14, 2021. Sanchez

addressed the trial court, maintaining his innocence, and the state submitted impact

letters from J.T., Mother and Father.        The trial court sentenced Sanchez to

imprisonment for 25 years to life on Count 1 (rape), five years on Count 2 (gross

sexual imposition) and six years on Count 3 (illegal use of a minor in nudity-oriented

material or performance, formerly Count 4). The court imposed the sentences

concurrently and gave Sanchez credit for over a year and half of pretrial detention.

               Sanchez appealed, raising the following seven assignments of error

for review:

      First Assignment of Error: The trial court erred by failing to grant a
      judgment of acquittal pursuant to Crim.R. 29(A), on all three
      remaining counts of the indictment, and thereafter entering a
      judgment of conviction of that offense which was not supported by
      sufficient evidence, in derogation of Mr. Sanchez’s right to due process
      of law, as protected by the Fourteenth Amendment to the United States
      Constitution.

      Second Assignment of Error: The trial court erred by entering a
      judgment of conviction, on all three remaining counts of the
      indictment, that was against the manifest weight of the evidence, in
      derogation of Mr. Sanchez’s right to due process of law, as protected by
      the Fourteenth Amendment to the United States Constitution.

      Third Assignment of Error: The trial court committed structural error,
      in violation of the Due Process Clause of the United States Constitution,
      when present on the bench was a judge who was not impartial, but
      rather was biased against Mr. Sanchez.

      Fourth Assignment of Error: The trial court abused its discretion in
      giving the jury a flight instruction when there was no evidence that Mr.
      Sanchez attempted to evade prosecution.

      Fifth Assignment of Error: Trial counsel for Mr. Sanchez failed to
      provide effective assistance of counsel, guaranteed by both the United
      States Constitution and the Ohio Constitution.

      Sixth Assignment of Error: The trial court committed plain error, in
      violation of both the rule against hearsay, and Mr. Sanchez’s right to
      confrontation under the United States Constitution, when it admitted
      testimony regarding reward money offered by Father.

      Seventh Assignment of Error: The cumulative effect of multiple errors
      at trial, even if singularly not sufficient to warrant reversal, together
      deprived [Sanchez] of a fair trial and a denial of due process.

II. Law and Analysis

      A. First Assignment of Error — Sufficiency of the Evidence

              Sanchez contends that the state did not present sufficient evidence to

support a conviction and he says the trial court should, therefore, have granted his

Crim.R. 29(A) motion for acquittal on each of the rape, gross-sexual-imposition and

illegal-use-of-a-minor counts.
               A Crim.R. 29(A) motion for acquittal tests the sufficiency of the

evidence. State v. Hill, 8th Dist. Cuyahoga No. 98366, 2013-Ohio-578, ¶ 13. Crim.R.

29(A) mandates that the trial court issue a judgment of acquittal where the state’s

evidence is insufficient to sustain a conviction for an offense. Crim.R. 29(A) (the

trial court “shall order the entry of a judgment of acquittal of one or more offenses

* * * if the evidence is insufficient to sustain a conviction of such offense or

offenses”); State v. Taylor, 8th Dist. Cuyahoga No. 100315, 2014-Ohio-3134, ¶ 21.

Accordingly, we apply the same standard of review to a trial court’s denial of a

defendant’s motion for acquittal as we use when reviewing sufficiency of the

evidence. Id. at ¶ 22–23 (“Crim.R. 29(A) and sufficiency of evidence review require

the same analysis.”), citing Cleveland v. Pate, 8th Dist. Cuyahoga No. 99321, 2013-

Ohio-5571.

               A challenge to the sufficiency of the evidence supporting a conviction

requires a determination of whether the state has met its burden of production at

trial. State v. Hunter, 8th Dist. Cuyahoga No. 86048, 2006-Ohio-20, ¶ 41, citing

State v. Thompkins, 78 Ohio St.3d 380, 390, 678 N.E.2d 541 (1997). Whether the

evidence is legally sufficient to support a verdict is a question of law. Thompkins at

386.

               An appellate court’s function when reviewing the sufficiency of

evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, would convince a reasonable

juror of the defendant’s guilt beyond a reasonable doubt. Id.; see also State v.
Bankston, 10th Dist. Franklin No. 08AP-668, 2009-Ohio-754, ¶ 4 (noting that “in a

sufficiency of the evidence review, an appellate court does not engage in a

determination of witness credibility; rather, it essentially assumes the state’s

witnesses testified truthfully and determines if that testimony satisfies each element

of the crime”). The appellate court must determine ‘“whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime proven beyond a reasonable doubt.”’

State v. Leonard, 104 Ohio St.3d 54, 2004-Ohio-6235, 818 N.E.2d 229, ¶ 77,

quoting State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of

the syllabus.

                The elements of an offense may be proven by direct evidence,

circumstantial evidence or both. See, e.g., State v. Wells, 8th Dist. Cuyahoga No.

109787, 2021-Ohio-2585, ¶ 25, citing State v. Durr, 58 Ohio St.3d 86, 568 N.E.2d

674 (1991). “Direct evidence exists when ‘a witness testifies about a matter within

the witness’s personal knowledge such that the trier of fact is not required to draw

an inference from the evidence to the proposition that it is offered to establish.”’

Wells at ¶ 25, quoting State v. Cassano, 8th Dist. Cuyahoga No. 97228, 2012-Ohio-

4047, ¶ 13. Circumstantial evidence is “evidence that requires ‘the drawing of

inferences that are reasonably permitted by the evidence.’” Wells at ¶ 25, quoting

Cassano at ¶ 13; see also State v. Hartman, 8th Dist. Cuyahoga No. 90284, 2008-

Ohio-3683, ¶ 37 (“[C]ircumstantial evidence is the proof of facts by direct evidence

from which the trier of fact may infer or derive by reasoning other facts in
accordance with the common experience of mankind.”) Circumstantial evidence

and direct evidence have “equal evidentiary value.” Wells at ¶ 26, citing State v.

Santiago, 8th Dist. Cuyahoga No. 95333, 2011-Ohio-1691, ¶ 12.

                We address Sanchez’s argument as to each count of conviction, in

turn.

                1. There was Sufficient Evidence to Support the Rape
                   Conviction

               Ohio Revised Code Section 2907.02 states, in relevant part, that a

person commits rape by “engag[ing] in sexual conduct with another * * * when * * *

[t]he other person is less than thirteen years of age, whether or not the offender

knows the age of the other person.” R.C. 2907.02(A)(1)(b).

                “Sexual conduct” includes, among other things, “the insertion,

however slight, of any instrument, apparatus, or other object into the vaginal * * *

opening of another” without the privilege to do so. R.C. 2907.01(A). The insertion

of a finger into another person’s vaginal opening — digital penetration — is “sexual

conduct.” E.g., State v. Jackson, 2015-Ohio-5490, 63 N.E.3d 410, ¶ 44 (2d Dist.)

(victim testified that the defendant twice “fingered her vagina on the inside”); State

v. White, 3d Dist. Seneca No. 13-16-21, 2017-Ohio-1488, ¶ 36 (victim testified that

the defendant “put his fingers down in [her] vagina”); State v. Smith, 10th Dist.

Franklin No. 03AP-1157, 2004-Ohio-4786, ¶ 19 (victim testified that the defendant

“put his finger in her ‘pee-pee’”).

               If a person purposely compels a victim who is at least 10 years old but

less than 13 years old to submit to sexual conduct by force or threat of force, then
the offender is subject to a mandatory sentence of imprisonment for 25 years to life.

R.C. 2971.03(B)(1)(c).

               Sanchez argues that the evidence was not sufficient to allow a

reasonable jury to conclude beyond a reasonable doubt that Sanchez inserted his

finger into J.T.’s vagina. He contends that the rape conviction relies solely on the

testimony of J.T., who was 11 or 12 years old at the time the alleged digital

penetration occurred and who testified about the alleged incident when she was

13 years old. Sanchez argues that the state laid no foundation to establish that J.T.

knew what her vagina was — as opposed to, say, her labia or other genital structures

— and the testimony the state elicited from J.T. about the alleged penetration was

vague. Sanchez’s position is that it would be unreasonable to assume that a child as

young as J.T. knows enough about their anatomy to distinguish their vagina from

other genital structures around the vagina in the absence of testimony establishing

that knowledge.

               Sanchez argues that J.T.’s testimony was vague with respect to where

Sanchez touched J.T. We disagree.

               “[A] victim’s testimony alone is sufficient to support a rape

conviction.” (Citation omitted.) State v. Roan, 8th Dist. Cuyahoga No. 108917,

2020-Ohio-5179, ¶ 21.

               Moreover, Ohio courts have consistently held that if the force of an

object — like a finger — causes a victim’s labia to spread, that is sufficient

penetration to constitute “sexual conduct” under the statute; it is not necessary for
an object to penetrate into the vagina. E.g., Roan at ¶ 20 (“‘[E]vidence of slight

penetration, entering the vulva or labia, is sufficient to support a rape conviction.”’),

quoting State v. Falkenstein, 8th Dist. Cuyahoga No. 83316, 2004-Ohio-2561, ¶ 16;

State v. Artis, 6th Dist. Lucas No. L-19-1267, 2021-Ohio-2965, ¶ 97 (“[A]lthough

perhaps medically imprecise[,] legally[] the vagina begins at the external genitalia,

not some deeper internal structure.”).4

                Even assuming arguendo that J.T. did not know enough about

anatomy to distinguish her vagina from other genital structures, her testimony

makes clear that Sanchez touched the “inside” of her “lower” “private part,” as

opposed to the “outside” of it. She further confirmed that Sanchez “insert[ed] his

finger inside of [her].” Viewing the evidence in the light most favorable to the state

— as we must — this testimony was sufficient to establish actionable penetration.

                Sanchez refers us to State v. Ferguson — 5 Ohio St.3d 160, 450

N.E.2d 265 (1983) — but that case does not require reversal here. In Ferguson, the



       4 See also State v. Strong, 1st Dist. Hamilton Nos. C-100484 and C-100486, 2011-
Ohio-4947, ¶ 54 (“[P]enetration of the labia was sufficient to prove penetration of the
vagina for purposes of satisfying the element of sexual conduct as defined in R.C.
2907.01(A) * * * the labia is the anterior of the female genital organ.”); State v. Svoboda,
1st Dist. Hamilton Nos. C-190752 and C-190753, 2021-Ohio-4197, ¶ 35 (testimony that
the defendant put his fingers “towards the upper part on the vagina on the inside of, like,
the skin there” was sufficient evidence of penetration); State v. Wright, 2d Dist. Miami
No. 2021-CA-17, 2022-Ohio-1786, ¶ 164–65; State v. Patterson, 5th Dist. Tuscarawas No.
2020 AP 12 0025, 2021 Ohio App. LEXIS 2361 (July 12, 2021), ¶ 24 (“Courts have
consistently held that vaginal penetration is proved when any object is applied with
sufficient force to cause the labia majora to spread.”); State v. Melendez, 9th Dist. Lorain
No. 08CA009477, 2009-Ohio-4425, ¶ 9–13; State v. Sanchez, 11th Dist. Ashtabula No.
2018-A-0097, 2020-Ohio-5576, ¶ 47 (“[I]nsertion of an object inside a female’s vulva or
labia, without penetration into the vaginal cavity itself, constitutes ‘sexual conduct’ to
establish rape.”).
only evidence presented as to penetration was the victim’s statement that “we had

intercourse a couple times.” Ferguson at 167. The victim did not testify that she and

the defendant had sexual intercourse, nor did she testify about the extent of any

penetration. Id. at 167–68. The Ohio Supreme Court held that the evidence was

insufficient to sustain a rape conviction, noting that sexual intercourse was only one

of the accepted definitions of the word “intercourse.” Id. The court reasoned that

“we will not draw inferences against the accused from what must be characterized

as vague and ambiguous testimony.” The court stated that “it is the state’s burden

to prove an accused’s guilt beyond a reasonable doubt, not ours,” and while it may

be unpleasant for a victim to describe a sexual attack in court, “we must reinforce

the need to have the events described with sufficient clarity to establish the

offender’s guilt beyond a reasonable doubt.” Id. at 168, fn. 6.

                Here, though, we are not required to draw any inferences against

Sanchez to find actionable penetration. J.T. specifically testified that Sanchez

touched the “inside” of her “lower” “private part.” She testified that she knew what

the word “vagina” meant and said that Sanchez touched the inside of her vagina. As

discussed above, even if this testimony were ambiguous about whether Sanchez

physically penetrated J.T.’s vagina (as opposed to her labia), J.T. was able to

differentiate between the “outside” and the “inside” of her genitals and she

specifically said Sanchez touched the “inside.” If believed, this testimony would be

sufficient to support a conclusion that Sanchez penetrated J.T.’s vagina as that word

is used in the statute.
                The state presented evidence that J.T. was less than 13 years old at

the time of the sexual conduct.

                J.T. also testified that Sanchez compelled the sexual conduct by

force. Among other things, J.T. testified that Sanchez pushed her into the bathroom,

turned her around, took off her clothes, penetrated her and then threatened to kill

her parents if she disclosed the encounter. She testified that during the assault, she

tried to block herself from Sanchez’s touch and push him away but he overcame her

efforts and persisted in touching her.

               There was, therefore, sufficient evidence for the jury to find that

Sanchez raped J.T. while she was less than 13 years old and purposely compelled the

sexual conduct through force or threat of force.

               We overrule Sanchez’s first assignment of error as it relates to his

conviction for rape.

                2. There was Sufficient Evidence to Support the Gross-
                   Sexual-Imposition Conviction

               Ohio Revised Code Section 2907.05 states, in relevant part, that a

person commits gross sexual imposition by “hav[ing] sexual contact with another

* * * when * * * [t]he other person * * * is less than thirteen years of age, whether or

not the offender knows the age of that person.” R.C. 2907.05(A)(4).

                “Sexual contact” means, in relevant part, “any touching of an

erogenous zone of another, including * * * if the person is a female, a breast, for the

purpose of sexually arousing or gratifying either person.” R.C. 2907.01(B).
                We readily find sufficient evidence here. J.T. testified that when she

was less than 13 years old, Sanchez pushed her into a bathroom, took off her clothes

and “grabb[ed]” her breasts under her shirt and bra. A rational trier of fact could

find that Sanchez did this for his own sexual arousal and gratification.

                We overrule Sanchez’s first assignment of error as it relates to his

conviction for gross sexual imposition.

                3. There   was Insufficient Evidence to Support the
                    Conviction for Illegal Use of a Minor in Nudity-Oriented
                    Material or Performance

                In most circumstances, it is illegal for a person to “create, direct,

produce, or transfer any material or performance that shows [a] minor * * * in a state

of nudity.”5 R.C. 2907.323(A)(1). In relevant part, “nudity” includes “the showing,

representation, or depiction of human * * * female genitals, pubic area, or buttocks

with less than a full, opaque covering, or of a female breast with less than a full,

opaque covering of any portion thereof below the top of the nipple * * *.”

R.C. 2907.01(H).

                Sanchez’s argument on appeal6 is focused on whether there was

sufficient evidence that the photographs J.T. allegedly took of herself and sent to


      5 There are enumerated circumstances in which it is not illegal to do so,
R.C. 2907.323(A)(1)(a)–(b), but these circumstances are not relevant here.

      6  The state’s and Sanchez’s Crim.R. 29 arguments at trial focused on whether
Sanchez’s solicitation of “naked photographs” could be considered “creat[ing], direct[ing],
produc[ing], or transfer[ring]” nudity-oriented material. Sanchez’s trial counsel argued
that even if Sanchez received a photograph of J.T. nude, “[r]eceiving is not the same thing
as creating, directing or producing or transferring material.” The state argued that J.T.
created the “nude photos” at Sanchez’s direct request and Sanchez’s solicitation should
Sanchez were “nudity-oriented material.” Sanchez argues that J.T.’s testimony was

the only evidence presented about the contents of the photographs she allegedly sent

to him and she did not testify that those photographs showed her genitals, pubic

area, buttocks or breasts below the top of the nipple. Sanchez says that the state’s

evidence is not sufficient to sustain a conviction for illegal use of a minor in nudity-

oriented material or performance. We agree.

                On direct examination, J.T. testified that after the assault in the

bathroom, Sanchez asked her to send him pictures of herself. She said that at first,

he asked for “normal pictures” like “selfies.” She said she did send him “selfies.”

The state introduced one such photograph, which J.T. identified as depicting her

and her cousin. J.T. said that he would also send her messages saying that she was

pretty and “[w]hy don’t I go sleep with him a day.”

                J.T. testified that Sanchez then began asking her for “naked

pictures.” She said that she initially declined, but Sanchez insisted, telling her that

he would erase the photographs “and nothing will happen.”

                J.T. continued testifying as follows about the “nude photos” she sent

to Sanchez:




therefore be considered “direct[ing]” nudity-oriented material. Because we find that there
was insufficient evidence as to the “nudity-oriented material” element, we need not
determine on this appeal whether a defendant who merely solicits and receives a nude
photograph of a minor — without otherwise facilitating the creation of the photograph or
transferring the photograph — can be considered to have “created, directed, produced, or
transferred” the photograph.
      [PROSECUTOR]: [J.T.], at any point in time, did you take any nude
      photos of yourself?

      [J.T.]: Yes.

      ***

      [PROSECUTOR]: I know this is difficult and probably a little awkward.
      Can you describe the photos that you took of yourself?

      [J.T.]: I have — just like on my phone, I would take pictures. I don’t
      remember if I used the mirror, but I think I did.

      [PROSECUTOR]: Okay.

      [J.T.]: I just took the pictures and just sent it.

      [PROSECUTOR]: Were you wearing any clothes at all in those photos?

      [J.T.]: No.

      [PROSECUTOR]: You were completely naked?

      [J.T.]: Yes.

      [PROSECUTOR]: No underwear?

      [J.T.]: No.

      [PROSECUTOR]: No bra?

      [J.T.]: No.

      [PROSECUTOR]: No shirt?

      [J.T.]: No.

      [PROSECUTOR]: Was your face visible in those photos?

      [J.T.]: I think.

               The state did not introduce any of the alleged nude photographs into

evidence, nor did the state introduce any of Sanchez’s alleged requests for “naked

pictures.”   J.T. testified that she deleted Sanchez’s requests and the nude
photographs from her phone. No one else testified about what those photographs

depicted and, therefore, J.T.’s testimony is the sole source of direct evidence about

what those photographs depicted.

               We find that J.T.’s testimony is vague and ambiguous as to what the

photographs actually depicted, beyond J.T.’s face.      She testified that she was

“completely naked” when she took the photographs but her testimony could

describe photographs that are not nudity-oriented material. For example, this

testimony could describe photographs of just J.T.’s face; photographs of J.T.’s face

and bare shoulders; photographs of J.T.’s face, shoulders and breasts only above the

top of the nipples or photographs of J.T.’s back from the waist up, with J.T. looking

backwards over her shoulder into the mirror.        The testimony could describe

photographs where electronic stickers or some other electronic filter covers the body

parts that would otherwise trigger criminal liability. Even if J.T. were completely

naked when she took the photographs, if the photographs did not depict one or more

enumerated body parts, they were not nudity-oriented material.             See R.C.

2907.01(H).

               Thus, to sustain Sanchez’s conviction, we would have to “draw

inferences against the accused from what must be characterized as vague and

ambiguous testimony.” Ferguson, 5 Ohio St.3d at 167–168, 450 N.E.2d 265.

               The state argues that a reasonable factfinder could draw the

necessary inference from the circumstantial evidence presented. Sanchez solicited

“naked pictures” from J.T. after he assaulted her. When she said no, he insisted,
promising her that he would delete them “and nothing will happen.”                J.T.

purportedly deleted the photographs that were sent. Sanchez sent J.T. a photograph

of his lap, in which he was wearing only underwear.

               J.T. and Mother both testified that Mother made it clear to J.T. and

Sanchez that they were not allowed to communicate with each other. Mother told

Sanchez that if she caught him texting J.T. again, she would go to the police. Sanchez

and J.T. were thus already motivated to hide their communications. On the record

before us, we cannot say that deleting the photographs is an indication that the

photographs were nudity-oriented material. In fact, a reasonable factfinder may

have drawn the opposite inference from the circumstantial evidence about the

photographs’ content. J.T. may have been more likely to leave her pubic area,

breasts below the top of the nipples and buttocks out of the photographs because

she was hesitant to send naked pictures to Sanchez in the first place.

               The state refers us to State v. Sotelo in support of its argument.

Sotelo, 6th Dist. Lucas No. L-19-1240, 2020-Ohio-5368. The nature of the videos in

that case, though, was not in dispute; the defendant conceded that the videos were

child pornography. Id. at ¶ 52. The issue in Sotelo was whether the evidence was

sufficient to establish that the defendant knew that the videos were child

pornography when she disseminated them. Id. The appeals court reasoned that

there was sufficient evidence that she did know, because she admitted that she saw

a thumbnail image of a child, a forensic examination revealed that she had deleted
the videos and she sent a text message acknowledging that she had sent an illicit

image of a “preteen.” Id.

                Here, Sanchez has not conceded that any of the photographs J.T.

sent him were nudity-oriented material and the only evidence presented about these

photographs was that J.T. was naked when she took them and she thinks they

showed her face. After a careful review of the record, we find that there is insufficient

evidence for a reasonable factfinder to conclude beyond a reasonable doubt that the

photos were “nudity-oriented material.”

                The state has elicited sufficiently detailed testimony in other cases

where the photographs at issue were not introduced into evidence. In State v.

Murphy, for example, the state did not admit the photograph at issue into evidence

but it elicited the following testimony from the victim-witness at trial:

      Q: Did [Defendant] ever take a photograph of you, [M.A.]?

      A: Yes, he did.

      Q: Would you tell the jury about that?

      A: One night [Defendant] walked into my bedroom, and he had a
      camera with him, and he undressed me, and laid me on the bed with
      my arms and legs spread, and he told me to stay still, and he took about
      three or four pictures.

      Q: What type of camera was this?

      A: I’m pretty sure it was a Polaroid because the pictures came right
      out.

      Q: You said that — did he take your clothes off?

      A: Yes, he did.
      Q: And so you had no clothes on?

      ***

      A: Yes.

      Q: And how did he ask you to place yourself on the bed?

      A: He placed me. I didn’t move, I was too scared to move.

      Q: So what did he do? How did he lay you out?

      A: My arms and legs were spread.

      Q: Okay. So — I have to ask you this[:] * * * your vagina could be seen?

      A: Yes.

      ***

      Q: And did the camera, did it have a flash on it or no flash?

      A: It had a flash on it.

      Q: And what did he do after he took the photographs?

      A: He put the photos in his pocket, his shirt pocket, and he left my
      room, and I got dressed.

State v. Murphy, 9th Dist. Summit No. 23467, 2007-Ohio-4532, ¶ 14.

                The state bears the burden of proof and we find that this is a situation

where we “must reinforce the need to have the events described with sufficient

clarity to establish the offender’s guilt beyond a reasonable doubt.” Ferguson, 5

Ohio St.3d at 168, 450 N.E.2d 265, fn. 6.

                Viewing the evidence in the state’s favor, as we must, there was

insufficient evidence presented to sustain a conviction for illegal use of a minor in
nudity-oriented material.7 Therefore, the trial court erred by denying Sanchez’s

motion for acquittal on that count

                We sustain Sanchez’s first assignment of error as it relates to his

conviction for illegal use of a minor in nudity-oriented material.

       B. Second Assignment of Error — Manifest Weight of the Evidence

                Sanchez contends that his convictions were against the manifest

weight of the evidence.

                A manifest-weight challenge attacks the credibility of the evidence

presented and questions whether the state met its burden of persuasion at trial.

State v. Whitsett, 8th Dist. Cuyahoga No. 101182, 2014-Ohio-4933, ¶ 26 (citing

Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d 541; State v. Bowden, 8th Dist.

Cuyahoga No. 92266, 2009-Ohio-3598, ¶ 13.

                When considering an appellant’s claim that a conviction is against

the manifest weight of the evidence, the court of appeals sits as a “‘thirteenth juror’”

and may disagree “‘with the factfinder’s resolution of the conflicting

testimony.’” Thompkins at 387, quoting Tibbs v. Florida, 457 U.S. 31, 42, 102 S.Ct.

2211, 72 L.Ed.2d 652 (1982). The reviewing court must examine the entire record,

weigh the evidence and all reasonable inferences, consider the witnesses’ credibility


       7  The state does not argue that Sanchez could be convicted of illegal use of a minor
for soliciting a nude photograph from J.T., even if J.T. sent him photographs that did not
depict nudity as that term is defined in the statute. We are aware of at least one case in
which a defendant was convicted of attempted illegal use of a minor in nudity-oriented
material for soliciting a photograph of a minor’s erect penis, when no such photograph was
actually sent. State v. Dellifield, 3d Dist. Hardin No. 6-18-06, 2018-Ohio-4919. But
Sanchez was not charged with or convicted of a criminal attempt.
and determine whether, in resolving conflicts in the evidence, the trier of fact clearly

lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered. Thompkins at 387, citing State v. Martin,

20 Ohio App.3d 172, 485 N.E.2d 717 (1st Dist.1983). In conducting this review, this

court remains mindful that the credibility of witnesses and the weight of the

evidence are matters primarily for the trier of fact to assess. State v. DeHass, 10

Ohio St.2d 230, 227 N.E.2d 212 (1967), paragraphs one and two of the syllabus.

Reversal on manifest-weight grounds is reserved for the ‘“exceptional case in which

the evidence weights heavily against the conviction.”’ Thompkins at 387, quoting

Martin, supra.

                 Sanchez contends that there was no evidence presented at trial

corroborating J.T.’s allegations about the assault in the bathroom. Sanchez points

out that there was no physical evidence and that the police did not collect J.T.’s

clothing or visit the crime scene. He further points out that the forensic review of

J.T.’s cell phone revealed nothing of evidentiary value. He directs us to Mother’s

testimony that she saw nothing out of the ordinary on the day that J.T. was with

Sanchez and Father’s testimony that he did not notice any behavioral changes in J.T.

following the alleged incident.

               After identifying what he sees as the weaknesses in the state’s case,

Sanchez contends that the defense theory of the case was well supported by the

evidence.   Specifically, Sanchez argues that J.T. fabricated the assault in the

bathroom to avoid her parents’ disappointment and mitigate discipline after she was
caught — for a third time — continuing an inappropriate texting relationship with

an older man whom she believed she loved. Sanchez points out that J.T. adamantly

denied that her parents spanked her when both her Mother and Father testified that

they did spank her.      We also note that J.T. admitted that she did not like

disappointing her parents or getting in trouble and knew that her texting

relationship with Sanchez was wrong and went against her parents’ clear

instructions. She also admitted that she did not tell her parents about the alleged

assault until after her parents caught her for the third time and had already gotten

the police involved in the case. Sanchez contends that J.T. had strong motivation to

lie when she described the assault for the first time.

                In reviewing the record, there are some inconsistencies in the state’s

case and in the witnesses’ testimony. The timeline of events is not exactly clear or

completely consistent between the state’s witnesses. J.T. testified that Mother sent

one of the text messages in the state’s exhibits but Mother denied sending the

message. The descriptions of the several confrontations about the continuing text

messages were not completely consistent between J.T., Mother and Father. The

detective testified that J.T. initially reported that Sanchez kissed her during the

assault but J.T. testified that he did not kiss her. The detective further testified that

J.T. initially reported that the assault stopped when Sanchez’s daughter came back

into the house but J.T. testified that the assault stopped when her phone rang.

Father testified that he recently suffered a bad accident and cannot remember things

well. He further admitted that he continued texting with Sanchez even after J.T.
alleged that Sanchez raped her, testifying that “even though I knew what had

happened, I never really thought that [Sanchez] was capable of doing something like

that. I thought of him as my friend still. I never really believed that he would be

able to do something like that.” When defense counsel asked him whether he

believed J.T. as of December 2019, after all the allegations had come out, Father’s

response was “I don’t know what to tell you.”

               In looking at the record as a whole, though, we cannot say that

Sanchez’s rape or gross sexual imposition convictions were against the manifest

weight of the evidence. A defendant is not entitled to reversal merely because certain

aspects of witness testimony are inconsistent or contradictory. E.g., State v. Wade,

8th Dist. Cuyahoga No. 90029, 2008-Ohio-4574, ¶ 38 (“‘A conviction is not against

the manifest weight of the evidence solely because the [factfinder] heard

inconsistent testimony.’”), quoting State v. Asberry, 10th Dist. Franklin No. 04AP-

1113, 2005-Ohio-4547, ¶ 11; State v. Mann, 10th Dist. Franklin No. 10AP-1131, 2011-

Ohio-5286, ¶ 37 (“‘While [a factfinder] may take note of the inconsistencies and

resolve or discount them accordingly, * * * such inconsistencies do not render [a]

defendant’s conviction against the manifest weight or sufficiency of the evidence.’”),

quoting State v. Nivens, 10th Dist. Franklin No. 95AP09-1236, 1996 Ohio App.

LEXIS 2245 (May 28, 1996).

               J.T.’s testimony was materially consistent with respect to Sanchez

pushing her into the bathroom, inserting his finger into her vagina and groping her

breasts. J.T. testified that she did not immediately report the assault because she
was afraid of Sanchez and because she felt that she was in love with him. “There is

no requirement that a rape victim’s testimony be corroborated as a condition

precedent to conviction.” See State v. Daniels, 8th Dist. Cuyahoga No. 92563, 2010-

Ohio-899, ¶ 59.

               Sanchez argued his case to the jury, highlighting the inconsistencies

he saw in the state’s case and argued that J.T. was motivated to lie about the assault.

The jury was free to reject any portion of the state’s evidence or J.T.’s testimony that

was inconsistent or otherwise unbelievable. The jury chose to believe her.

                After a thorough review of the record, and after considering

Sanchez’s appellate arguments, we cannot say that this is an exceptional case where

the trier of fact clearly lost its way and created a manifest miscarriage of justice such

that a conviction must be reversed. We, therefore, overrule Sanchez’s second

assignment of error.

      C. Third Assignment of Error — Judicial Bias

                Sanchez contends that the trial court’s treatment of juror No. 18

during jury selection was spiteful and arbitrary. He says the trial court’s removal of

juror No. 18 assisted the state by giving it a de facto extra peremptory challenge and

is evidence that the trial court was biased against Sanchez. Sanchez says the trial

court thus committed structural error, in violation of the Due Process Clause of the

United States Constitution.

                “A structural error is a violation of the basic constitutional

guarantees that define the framework of a criminal trial * * *.” State v. West, Slip
Opinion No. 2022-Ohio-1556, ¶ 2. A structural error cannot be harmless and is

grounds for automatic reversal where a party raised an objection to the error in the

trial court. See id. The defense objected to juror No. 18’s removal for cause during

voir dire.

                “[A] criminal trial before a biased judge is fundamentally unfair and

denies a defendant due process of law.” State v. LaMar, 95 Ohio St.3d 181, 2002-

Ohio-2128, 767 N.E.2d 166, ¶ 34; see also State v. Sanders, 92 Ohio St.3d 245, 2001-

Ohio-189, 750 N.E.2d 90 (“The presence of a biased judge on the bench is, of course,

a paradigmatic example of structural constitutional error, which if shown requires

reversal without resort to harmless-error analysis.”). “The term ‘biased’ ‘implies a

hostile feeling or spirit of ill will or undue friendship or favoritism toward one of the

litigants or his attorney, with the formation of a fixed anticipatory judgment on the

part of the judge, as contradistinguished from an open state of mind which will be

governed by the law and the facts.”’ State v. Cepec, 149 Ohio St.3d 438, 2016-Ohio-

8076, 75 N.E.3d 1185, ¶ 73, quoting State ex rel. Pratt v. Weygandt, 164 Ohio St.

463, 132 N.E.2d 191 (1956), paragraph four of the syllabus.

                Trial judges routinely encounter prospective jurors who do not see

the value of serving on a jury, are distracted by pressing concerns in their lives when

they are called to serve, or otherwise express that they do not want to serve on a jury.

A trial court has wide discretion over the manner in which voir dire is

accomplished — see, e.g., State v. Davis, 116 Ohio St.3d 404, 2008-Ohio-2, 880
N.E.2d 31, ¶ 54 — and experienced judges will develop their own practices to address

these situations.

                While we do not endorse the trial court’s treatment of juror No. 18,

we readily conclude that there was no manifestation of judicial bias against Sanchez

and we find no basis here to reverse the matter for a new trial.8 We “presume that a

judge is unbiased and unprejudiced in the matters over which [the judge] presides,

and ‘the appearance of bias or prejudice must be compelling in order to overcome

the presumption.’” Cleveland v. Goodman, 8th Dist. Cuyahoga Nos. 108120 and

108678, 2020-Ohio-2713, ¶ 18, quoting State v. Eaddie, 8th Dist. Cuyahoga No.

106019, 2018-Ohio-961, ¶ 18.        There is no compelling appearance of bias or

prejudice here. The trial court’s reasoning for removing juror No. 18 was that the

court did not view juror No. 18’s answers during voir dire to be honest. Sanchez

points to no other judicial conduct throughout the course of the trial that he

contends shows bias against the defense.

                We conclude that the trial court’s removal of juror No. 18 does not

indicate that the court harbored a “hostile feeling or spirit of ill will or undue

friendship or favoritism toward one of the litigants or his attorney.”



      8  Sanchez does not claim that the removal of juror No. 18 warrants reversal even
in the absence of judicial bias. We nevertheless note that the Ohio Supreme Court has
held that “an erroneous excusal for cause, on grounds other than the [prospective juror’s]
views on capital punishment, is not cognizable error, since a party has no right to have
any particular person sit on the jury.” Sanders at 249. Thus, even if the trial court erred
in dismissing juror No. 18 for cause when she and her fellow jurors denied that anyone
was making concerning statements during voir dire, “an erroneous excusal cannot cause
the seating of a biased juror and therefore does not taint the jury’s impartiality.” Id.
                We, therefore, overrule Sanchez’s third assignment of error.

      D. Fourth Assignment of Error – Flight Instruction

               The trial court gave the following jury instruction over the defense’s

objection:

      Testimony has been admitted indicating that the Defendant fled the
      scene. You’re instructed that the Defendant’s flight alone does not raise
      a presumption of guilt. But it may tend to indicate the Defendant[’]s
      consciousness or awareness of guilt.

      If you find that the facts do not support that [so in original transcript]
      the Defendant[’]s flight or if you find that some other motive prompted
      the Defendant’s conduct or if you’re unable to decide what the
      Defendant[’]s motivation was, then you should not consider the
      evidence for any purpose.

      However, if you find that the facts support that the Defendant engaged
      in such conduct and if you decide that the Defendant was motivated by
      a consciousness or an awareness of guilt, you may, but are not required,
      to consider that evidence in deciding whether the Defendant is guilty of
      the crimes charged. You alone will determine what weight, if any, to
      give to the evidence.

               Sanchez contends that the trial court erred in giving this instruction

because “there was no evidence that Mr. Sanchez attempted to evade prosecution.”

               We review the trial court’s instruction for an abuse of discretion.

E.g., State v. Howard, 8th Dist. Cuyahoga No. 100094, 2014-Ohio-2176, ¶ 35.

               As a general matter, a trial court must “‘fully and completely give all

jury instructions which are relevant and necessary for the jury to weigh the evidence

and discharge its duty as the trier of fact.”’ State v. White, 142 Ohio St.3d 277, 2015-

Ohio-492, 29 N.E.3d 939, ¶ 46, quoting State v. Comen, 50 Ohio St.3d 206, 553

N.E.2d 640 (1990), paragraph two of the syllabus; State v. Joy, 74 Ohio St.3d 178,
181, 657 N.E.2d 503 (1995). A requested jury instruction should ordinarily be given

— at least in substance — if it is a correct statement of the law, applicable to the facts

of the case and if reasonable minds might reach the conclusion sought by the

requested instruction. E.g., State v. Adams, 144 Ohio St.3d 429, 2015-Ohio-3954,

45 N.E.3d 127, ¶ 240; State v. Crawford, 2016-Ohio-7779, 73 N.E.3d 1110, ¶ 14 (8th

Dist.).

                     Sanchez does not contend that the court’s flight instruction misstated

the law.          The instruction largely mirrors the pattern jury instruction on

consciousness of guilt in the Ohio Jury Instructions. See 2 OJI CR 409.13.9 Sanchez

instead argues that the instruction is inapplicable to the facts of the case and that

there was insufficient evidence to support the instruction. We agree.



          9   The pattern jury instruction reads as follows:

          Testimony has been admitted indicating that the defendant (fled the [scene]
          [describe jurisdiction]) (escaped from custody) (resisted arrest) (falsified
          his/her identity) (changed appearance) (intimidated a witness) (attempted to
          conceal a crime) (describe other conduct). You are instructed that (describe
          defendant’s conduct) alone does not raise a presumption of guilt, but it may
          tend to indicate the defendant’s (consciousness) (awareness) of guilt. If you
          find that the facts do not support that the defendant (describe defendant’s
          conduct), or if you find that some other motive prompted the defendant’s
          conduct, or if you are unable to decide what the defendant’s motivation was,
          then you should not consider this evidence for any purpose. However, if you
          find that the facts support that the defendant engaged in such conduct and if
          you decide that the defendant was motivated by (a consciousness) (an
          awareness) of guilt, you may, but are not required to, consider that evidence
          in deciding whether the defendant is guilty of the crime(s) charged. You
          alone will determine what weight, if any, to give to this evidence.

2 OJI CR 409.13.
                As a preliminary matter, we are mindful that erroneous flight

instructions have been a particular concern in this district in recent years. As we

have stated previously:

       The frequency with which flight instructions issues are being raised on
       appeal is troubling. Although a number of recent decisions from this
       court have made it clear that the flight instruction is often being
       wrongly given, the state keeps requesting it in cases where the
       instruction is unwarranted. And even though the instructions are
       requested by prosecuting attorneys, the error lies with the trial court
       continuing to give the flight instruction without regard to our
       established precedent.

State v. Hartman, 8th Dist. Cuyahoga No. 105159, 2018-Ohio-2641, ¶ 50.

                 Here, we find two errors with the instruction the trial court gave.

First, there was insufficient evidence to support the inference that the instruction

allows. Second, the instruction as given does not accurately apply to the facts at

issue in the case.

                Flight from justice “may be indicative of a consciousness of guilt.”

State v. Taylor, 78 Ohio St.3d 15, 27, 676 N.E.2d 82 (1997).10 “Flight from justice

means some escape or affirmative attempt to avoid apprehension.” State v. Wesley,

8th Dist. Cuyahoga No. 80684, 2002-Ohio-4429, ¶ 19. Flight is more than merely



       10The U.S. Court of Appeals for the Sixth Circuit has described that flight evidence
is admissible under an inferential chain “‘(1) from the defendant’s behavior to flight; (2)
from flight to consciousness of guilt; (3) from consciousness of guilt to consciousness of
guilt concerning the crime charged; and (4) from consciousness of guilt concerning the
crime charged to actual guilt of the crime charged.’”). United States v. Suggs, 822 Fed.
Appx. 422 (6th Cir.2020), quoting United States v. Dillon, 870 F.2d 1125, 1127 (5th
Cir.1989). In federal courts in the Sixth Circuit, “a flight instruction is improper unless the
evidence is sufficient to furnish reasonable support for all four of the necessary inferences.”
United States v. Wilson, 385 Fed. Appx. 497, 501 (6th Cir.2010).
leaving the scene of the crime — it would be unrealistic to expect persons who

commit crimes to remain on the scene for ready apprehension. State v. Santiago,

8th Dist. Cuyahoga No. 95516, 2011-Ohio-3058, ¶ 30. Flight in this context requires

the defendant to appreciate that he has been identified as a person of interest in a

criminal offense and is taking active measures to avoid being found. State v. Ramos,

8th Dist. Cuyahoga No. 103596, 2016-Ohio-7685, ¶ 28. The trier of fact may infer

that such circumstances show that the defendant is avoiding the police only because

he knows that he is guilty and wishes to avoid the inevitable consequences of his

crime. Id.

               The evidence presented at trial was that Sanchez left Ohio for New

York approximately one month after seeing Mother and Father at the office of

immigration authorities. Law enforcement attempted to execute an arrest warrant

at what they believed was Sanchez’s home and while officers believed that there were

people inside the house, no one answered the door. Father came to learn of

Sanchez’s location in New York after offering a reward for his location. Law

enforcement agents located, and arrested, Sanchez in New York. Sanchez did not

resist arrest and waived extradition.

               These circumstances do not clearly show that Sanchez appreciated

that he had been identified as a person of interest in a criminal offense and was

taking active measures to avoid arrest.

               As an initial matter, Sanchez did not leave for New York until months

after the alleged assault in the bathroom. Father testified that Sanchez stayed in
Ohio for a month even after seeing Mother and Father at the immigration office.

While the “admissibility of evidence of flight does not depend upon how much time

passes between the offense and the defendant’s flight” — State v. Hand, 107 Ohio

St.3d 378, 402, 2006-Ohio-18, 40 N.E.2d 151 — evidence of flight to support an

inference of guilt ‘“should generally be limited to situations when the activities

associated with flight occur at a time and place near the criminal activity for which

the defendant is on trial.”’ (Emphasis added.) State v. Robinson, 10th Dist. Franklin

No. 17AP-853, 2019-Ohio-558, ¶ 31, quoting State v. White, 2d Dist. Montgomery

No. 26093, 2015-Ohio-3512, ¶ 48, 37 N.E.3d 1271; see also State v. Martin, 10th

Dist. Franklin Nos. 96APA04-450 and 96APA04-459, 1996 Ohio App. LEXIS 5851,

30–31 (flight evidence admissible where defendant left the state immediately after

the crime had been committed); State v. Jackson, 9th Dist. Lorain No. 11CA010012,

2012-Ohio-3524, ¶ 17–18 (flight instruction warranted where the defendant left the

state shortly after the crime was committed); State v. Pryor, 5th Dist. Stark No.

2017CA00122, 2018-Ohio-2712, ¶ 46–47 (same); State v. Villa, 9th Dist. Lorain No.

05CA008773, 2006-Ohio-4529, ¶ 28–31 (flight instruction warranted where law

enforcement sought the defendant for questioning within a day of the crime being

committed and could not find him in the county, and where the defendant was

arrested in another state several weeks later).

               There is also no evidence that Sanchez took any steps to conceal

where he was going or to conceal himself once he was in New York. Compare Pryor

at ¶ 46–47 (defendant lied to his girlfriend about where he was going and why he
was leaving); State v. McCarty, 5th Dist. Stark No. 2014CA00142, 2015-Ohio-1440,

¶ 36–38 (instruction appropriate where the defendant’s mother said the defendant

knew about the criminal investigation and left the state after telling the mother he

was going out with friends); Martin at 30–31 (defendant changed his appearance

and lived under an assumed name after he left the state).

               Finally, the detective testified that Sanchez did not resist arrest when

apprehended by law enforcement agents in New York and waived extradition back

to Ohio for prosecution. See State v. Jackson, 8th Dist. Cuyahoga No. 100125, 2014-

Ohio-3583, ¶ 48 (flight instruction erroneous where, among other things, defendant

did not flee from, resist or protest his arrest in any way when police apprehended

him).

               At best, there is evidence that Sanchez might have known that law

enforcement was seeking him in connection with a criminal investigation involving

J.T. when he left for New York. The detective testified that officers went to what

they believed was his home to arrest him and for some reason thought that someone

was home at the time but this was never confirmed through entry into the premises.

But what is not clear is whether Sanchez knew he was wanted by the police. The

state did not elicit any testimony substantiating that police went to Sanchez’s home

or that there was anyone, let alone Sanchez, at the house when police arrived.

               Viewing the evidence as a whole, we cannot say that it is “clear the

defendant took affirmative steps to avoid detection and apprehension.” State v.

Gulley, 8th Dist. Cuyahoga No. 109045, 2020-Ohio-3597, ¶ 26. Therefore, it was
error for the trial court to instruct the jury on flight as consciousness of Sanchez’s

guilt.

                Even if there had been sufficient evidence to support a flight

instruction, the trial court’s instruction did not apply to the evidence the state

presented. The trial court instructed the jury that “[t]estimony has been admitted

indicating that the Defendant fled the scene.” (Emphasis added). At oral argument,

the state defended this characterization of the evidence by pointing out that there

were several “scenes” that the jury could have reasonably found that Sanchez fled,

including J.T.’s home, the bathroom where she said the assault occurred and the

locations where J.T. took the photographs of herself to send to Sanchez. But again,

merely leaving the scene of a crime is not flight from justice. E.g., State v. Santiago,

8th Dist. Cuyahoga No. 95516, 2011-Ohio-3058, ¶ 30.

                “Fled the scene” is the first of many options provided in the pattern

jury instruction on flight in the Ohio Jury Instructions. “While OJI is widely used

in this state, its language should not be blindly applied in all cases.” State v.

Burchfield, 66 Ohio St.3d 261, 263, 611 N.E.2d 819 (1993). If a trial court is going

to use the pattern jury instruction, it still must tailor the instruction to accurately

apply to the evidence presented. The trial court did not do so here.

               Having concluded that the trial court erroneously instructed the jury

on flight as consciousness of guilt, we must now determine whether the error

requires reversal for a new trial. “‘A reviewing court may not reverse a conviction in

a criminal case due to jury instructions unless it is clear that the jury instructions
constituted prejudicial error.’” Jackson, 8th Dist. Cuyahoga No. 100125, 2014-

Ohio-3583, at ¶ 46, quoting State v. McKibbon, 1st Dist. Hamilton No. C-010145,

2002-Ohio-2041, ¶ 4.       To determine whether an erroneous instruction was

prejudicial, a reviewing court must examine the jury instructions as a whole. State

v. Shepherd, 8th Dist. Cuyahoga No. 102951, 2016-Ohio-931, ¶ 25, citing State v.

Harry, 12th Dist. Butler No. CA2008-01-013, 2008-Ohio-6380, ¶ 36.                A jury

instruction constitutes prejudicial error where it results in a manifest miscarriage of

justice. State v. Hancock, 12th Dist. Warren No. CA2007-03-042, 2008-Ohio-5419,

¶ 13. Conversely, though, errors, defects, irregularities or variances that do not affect

substantial rights are to be disregarded. Crim.R. 52(A).

                After reviewing the jury instructions as a whole, we cannot say that

the trial court’s instruction on flight resulted in a manifest miscarriage of justice.

The instruction given, although improper, allowed the jury to make its own

conclusion regarding whether Sanchez fled from law enforcement and to consider

his motivations for doing so. The instruction correctly advised that if the jury

concluded that Sanchez fled, it should not consider evidence of that flight unless it

also found that the flight was motivated by a consciousness of guilt. Further, the

instruction advised the jury that it may, but is not required to, consider the evidence

of flight in deciding whether Sanchez is guilty. State v. Hill, 8th Dist. Cuyahoga No.

99186, 2013-Ohio-3245, ¶ 31; see also State v. St. John, 2d Dist. Montgomery No.

27988, 2019-Ohio-650, ¶ 106 (commenting that a flight instruction “is all but

innocuous” because “‘[t]he flight instruction explains the limited use of the flight
evidence and clearly says that the jury may consider the defendant’s flight only if it

finds that he was ‘motivated by a consciousness or awareness of guilt.’ And even if

the jury finds that this motivated him, the instruction says that it is still not required

to consider the flight evidence.’”), quoting White, 2015-Ohio-3512, 37 N.E.3d 1271,

at ¶ 51.

                The defense did not object to the introduction of testimony

establishing the fact that Sanchez left Ohio for New York sometime after J.T.’s family

reported the assault to police. Both parties argued their views of that evidence to

the jury in their closing arguments. The defense argued that Sanchez went to New

York because he was in fear of being deported as he was in the country without legal

status with his seven-year-old daughter. The defense pointed out that Sanchez did

not resist arrest or fight extradition. The state argued that Sanchez fled Ohio for

New York because he knew J.T. had finally disclosed the sexual assault to the police.

                Accordingly, while the trial court abused its discretion in issuing the

flight instruction, we find the instruction was harmless beyond a reasonable doubt.

                We, therefore, overrule Sanchez’s fourth assignment of error.

       E. Fifth Assignment of Error — Ineffective Assistance of Counsel

                Sanchez contends that his trial counsel was ineffective because (1)

counsel told the jury several times that Sanchez was in the United States “illegally,”

and (2) counsel failed to object to or attempt to remedy the detective’s testimony

that Father offered people in New York reward money for Sanchez’s location.
               A criminal defendant has the right to effective assistance of counsel.

Strickland v. Washington, 466 U.S. 668, 686, 104 S.Ct. 2052, 80 L.Ed.2d 674

(1984). In order to establish a claim of ineffective assistance of counsel, a defendant

must demonstrate that (1) the performance of defense counsel was seriously flawed

and deficient and (2) the result of defendant’s trial or legal proceeding would have

been different had defense counsel provided proper representation. Id.

               In evaluating counsel’s performance on a claim of ineffective

assistance of counsel, the court must give great deference to counsel’s performance

and “indulge a strong presumption” that counsel’s performance “falls within the

wide range of reasonable professional assistance.” Strickland at 689; see also State

v. Powell, 2019-Ohio-4345, 134 N.E.3d 1270, ¶ 69 (8th Dist.) (‘“A reviewing court

will strongly presume that counsel rendered adequate assistance and made all

significant decisions in the exercise of reasonable professional judgment.”’), quoting

State v. Pawlak, 8th Dist. Cuyahoga No. 99555, 2014-Ohio-2175, ¶ 69.

               As a general matter, defense counsel’s tactical decisions and trial

strategies — even “debatable” ones — do not constitute ineffective assistance of

counsel. See, e.g., State v. Black, 8th Dist. Cuyahoga No. 108001, 2019-Ohio-4977,

¶ 35; State v. Foster, 8th Dist. Cuyahoga No. 93391, 2010-Ohio-3186, ¶ 23; see also

State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, 848 N.E.2d 810, ¶ 101, 111.

Reviewing courts “will ordinarily refrain from second-guessing strategic decisions

counsel make at trial,” even where trial counsel’s strategy was “questionable” and

even where appellate counsel argues that they would have defended against the
charges differently. State v. Myers, 97 Ohio St.3d 335, 2002-Ohio-6658, 780

N.E.2d 186, ¶ 152; State v. Mason, 82 Ohio St.3d 144, 169, 694 N.E.2d 932 (1998);

State v. Quinones, 8th Dist. Cuyahoga No. 100928, 2014-Ohio-5544, ¶ 25.

               Here, trial counsel’s decision to raise the issue of Sanchez’s lack of

legal immigration status was clearly part of the defense strategy. Sanchez’s defense

was focused on challenging the credibility of the state’s witnesses, highlighting the

lack of corroborating physical evidence and arguing that the matter was poorly

investigated. In attacking the credibility of the state’s witnesses, the defense argued

that J.T. had motivations to lie and that Mother and Father were trying to get

Sanchez deported from the country. The fact that Sanchez was in the country

without legal status was part of that argument.

               Defense counsel may also have anticipated that Sanchez’s

immigration status would come out in the prosecution’s case in chief to explain why

Mother and Father made their initial report to immigration authorities and may

have wanted that information to be provided by the defense.

               Defense counsel was concerned that members of the venire may

harbor biases that would cause them to infer guilt from Sanchez’s immigration

status, based upon his voir dire and by addressing Sanchez’s status in voir dire,

counsel was potentially able to identify any such bias.

               Finally, defense counsel offered Sanchez’s fear of deportation to

explain why Sanchez left Ohio for New York. Sanchez’s immigration status was

clearly relevant to that argument.
                Sanchez argues on appeal that it was “completely unnecessary” for

defense counsel to raise Sanchez’s immigration status at trial but we will not second-

guess trial counsel’s strategy. Myers, 97 Ohio St.3d 335, 2002-Ohio-6658, 780

N.E.2d 186, at ¶ 152.

                Sanchez also contends that trial counsel was ineffective because

counsel failed to object to the detective’s testimony that Father offered reward

money for Sanchez’s location.

                “Objecting is a tactical decision.” E.g., State v. Frierson, 8th Dist.

Cuyahoga No. 105618, 2018-Ohio-391, ¶ 25, citing State v. Johnson, 7th Dist.

Jefferson No. 16 JE 0002, 2016-Ohio-7937, ¶ 46. Accordingly, “‘the failure to make

objections is not alone enough to sustain a claim of ineffective assistance of

counsel.”’ E.g., Frierson at ¶ 25, quoting Conway, 109 Ohio St.3d 412, 2006-Ohio-

2815, 848 N.E.2d 810, at ¶ 103.

      “[E]xperienced trial counsel learn that objections to each potentially
      objectionable event could actually act to their party’s detriment. * * * In
      light of this, any single failure to object usually cannot be said to have
      been error unless the evidence sought is so prejudicial * * * that failure
      to object essentially defaults the case to the state. Otherwise, defense
      counsel must so consistently fail to use objections, despite numerous
      and clear reasons for doing so, that counsel’s failure cannot reasonably
      have been said to have been part of a trial strategy or tactical choice.”

State v. Johnson, 112 Ohio St.3d 210, 2006-Ohio-6404, 858 N.E.2d 1144, ¶ 140,

quoting Lundgren v. Mitchell, 440 F.3d 754 (6th Cir.2006).

                Here, Sanchez does not contend that trial counsel consistently failed

to use objections throughout the trial. Instead, he argues that (1) the state’s case was
so weak that there is a reasonable possibility that the jury’s verdict relied on a

conclusion that Sanchez fled Ohio to avoid prosecution and (2) the jury’s conclusion

that Sanchez fled was likely based on the detective’s testimony that Father had

offered a reward for Sanchez’s location.

                Sanchez also argues that the detective’s testimony undercut the

defense’s ability to rely upon Father’s courtroom testimony that he stayed in touch

with Sanchez because he did not believe that Sanchez was capable of an assault like

J.T. described. Sanchez argues that this testimony was important to the defense and

was undercut significantly by the detective’s testimony that Father had offered a

reward for Sanchez’s whereabouts.

                After a careful review of the record, we cannot say that the detective’s

testimony about the reward offer was “‘so prejudicial * * * that failure to object

essentially default[ed] the case to the state.”’ See Johnson, 112 Ohio St.3d 210,

2006-Ohio-6404, 858 N.E.2d 1144, at ¶ 140, quoting Lundgren, 440 F.3d 754. As

discussed further below, beyond the one reference to the reward offer in the

detective’s direct examination, neither party referred to the offer again during the

trial — including during closing argument. The defense was able to, and did, make

effective use of Father’s testimony in its closing argument.

                We, therefore, overrule Sanchez’s fifth assignment of error.

      F. Sixth Assignment of Error — Hearsay and Confrontation Clause

               Sanchez contends that the trial court erred in admitting Detective

Tusing’s testimony that Father “had talked to people that he knew in New York and
offered a reward for his location.” Sanchez says that this statement was inadmissible

hearsay and he further argues that allowing the testimony violated his Confrontation

Clause rights.

                 Because Sanchez’s trial counsel did not object to this testimony, we

review only for plain error. E.g., State v. Johnson, 8th Dist. Cuyahoga No. 105424,

2018-Ohio-1387, ¶ 27, citing State v. Rogers. 143 Ohio St.3d 385, 2015-Ohio-2459,

38 N.E.3d 860, ¶ 21–25. Crim.R. 52(B) provides that “[p]lain errors or defects

affecting substantial rights may be noticed although they were not brought to the

attention of the court.” To prevail on a claim of plain error, the defendant must

demonstrate that but for the error, the outcome of the proceedings clearly would

have been different. State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978),

paragraph two of the syllabus; Rogers at ¶ 22. We have applied the plain error

doctrine to instances where the appellant failed to object to an alleged confrontation

clause error at trial. See, e.g., State v. McFeeture, 2015-Ohio-1814, 36 N.E.3d 689

(8th Dist.)

                 The Sixth Amendment to the U.S. Constitution provides in relevant

part that “[i]n all criminal prosecutions, the accused shall enjoy the right * * * to be

confronted with the witnesses against [the accused].” The United States Supreme

Court held that the Confrontation Clause bars “admission of testimonial statements

of a witness who did not appear at trial unless [the witness] was unavailable to

testify, and the defendant had had a prior opportunity for cross-examination.”
Crawford v. Washington, 541 U.S. 36, 53–54, 124 S.Ct. 1354, 158 L.Ed.2d 177

(2004).

      1. For Confrontation Clause purposes, a testimonial statement includes
      one made “under circumstances which would lead an objective witness
      reasonably to believe that the statement would be available for use at a
      later trial.”

      2. In determining whether a statement is testimonial for Confrontation
      Clause purposes, courts should focus on the expectation of the
      declarant at the time of making the statement; the intent of a
      questioner is relevant only if it could affect a reasonable declarant’s
      expectations.

State v. Stahl, 111 Ohio St.3d 186, 2006-Ohio-5482, 855 N.E.2d 834, paragraphs

one and two of the syllabus, quoting Crawford at 52.

                Sanchez asserts that the detective’s testimony leads to the necessary

conclusion that Father told the detective that he had offered the reward money and

this was a testimonial statement that should not have been admitted. The state

argues that the detective’s testimony did not contain a testimonial statement and

was offered solely to explain the detective’s investigation.

               We need not decide whether the detective’s testimony included

inadmissible hearsay or a testimonial statement that implicates the Confrontation

Clause because, even if allowing this testimony had been an error, it is not clear that

the outcome of the proceedings would have been different had the testimony been

stricken and, therefore, there is no plain error.

               Beyond the one reference to the reward offer in the detective’s direct

examination, neither party referred to the reward again during the trial. We note

that the state did not refer to the reward in its closing argument or in its rebuttal
argument even after the defense argued to the jury that Father kept in touch with

Sanchez after J.T. had made the allegations against Sanchez because Father did not

believe his own daughter. The testimony about the reward also did not directly

undercut J.T.’s testimony about the assault. After a careful review of the record, we

cannot say that the jury’s verdict would clearly have been different if the jury had

not heard that Father offered reward money to people he knew in New York to

discover Sanchez’s location.

               We, therefore, overrule Sanchez’s sixth assignment of error.

         G. Seventh Assignment of Error — Cumulative Error

                Sanchez argues that the alleged errors described in his first six

assignments of error cumulatively deprived him of his constitutional right to a fair

trial.

               Pursuant to the doctrine of cumulative error, a conviction will be

reversed where the cumulative effect of errors in a trial deprives a defendant of the

constitutional right to a fair trial even though each of numerous instances of trial-

court error does not individually constitute cause for reversal. State v. Baker, 8th

Dist. Cuyahoga No. 95300, 2011-Ohio-2784, ¶ 59, citing State v. Garner, 74 Ohio

St.3d 49, 656 N.E.2d 623 (1995).

                In order to find cumulative error present, we first must find that

multiple errors were committed at trial. We then must find a reasonable probability

that the outcome of the trial would have been different but for the combination of

the separately harmless errors. State v. Djuric, 8th Dist. Cuyahoga No. 87745, 2007-
Ohio-413, ¶ 52. To affirm in spite of multiple errors, we would have to determine

that the cumulative effect of the errors is harmless beyond a reasonable doubt. State

v. Williams, 8th Dist. Cuyahoga No. 94261, 2011-Ohio-591, ¶ 25, citing State v.

DeMarco, 31 Ohio St.3d 191, 195, 509 N.E.2d 1256 (1987) (stating that the errors

can be considered harmless if there is overwhelming evidence of guilt or other

indicia that the errors did not contribute to the conviction).

                Here, Sanchez merely references the arguments addressed in his first

six assignments of error. The error pertaining to the conviction for illegal use of a

minor in nudity-oriented material was addressed and sustained in the first

assignment of error. As discussed above, we have only found one other error in the

trial, that being the trial court’s issuance of a flight instruction, which we concluded

was harmless. The trial court explained to the jury that each charge is separate and

distinct; it instructed the jury to consider each count and the evidence applicable to

each count separately. We presume the jury followed that instruction. E.g., State v.

Treesh, 90 Ohio St.3d 460, 480, 739 N.E.2d 749 (2001).                   Under these

circumstances, we find no reason to conclude that the court’s erroneous denial of

Sanchez’s Crim.R. 29 motion as to Count 3 compounded the trial court’s erroneous

flight instruction to the extent that Sanchez was deprived of the constitutional right

to a fair trial as to Counts 1 and 2.

                We, therefore, overrule Sanchez’s seventh assignment of error.
III. Conclusion

                 We affirm the judgment of the trial court in part and we vacate it in

part.

                 Having sustained Elder Sanchez-Sanchez’s first assignment of error

as it relates to his conviction for illegal use of a minor in nudity-oriented material,

we vacate that conviction and remand this matter for the trial court to issue a new

journal entry reflecting that this conviction has been vacated for insufficient

evidence.11

                Having overruled all of Sanchez’s assignments of error as it relates to

his convictions for rape and gross sexual imposition, we affirm those convictions.

        It is ordered that the appellant and the appellee share the costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the

Cuyahoga County Court of Common Pleas to carry this judgment into execution.

        A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

FRANK DANIEL CELEBREZZE, III, P.J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR



        11
         Because we vacated Sanchez’s conviction for illegal use of a minor in nudity-
oriented material, his other assignments of error as it relates to that conviction are moot.
App.R. 12(A)(1)(c).